Execution Version

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





$1,000,000,000
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
February 5, 2020
among
CARLISLE COMPANIES INCORPORATED
and
CARLISLE, LLC,
as co-borrowers,
the banks listed herein,
Wells Fargo Bank, N. A.,
Bank of America, N.A.,
Truist Bank, and
TD Bank, N.A.,
as co-syndication agents,
Mizuho Bank, Ltd.
as co-documentation agent
and
jpm.jpg [jpm.jpg]
JPMorgan Chase Bank, N.A.,
as Administrative Agent
JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, BofA Securities, Inc.
and SunTrust Robinson Humphrey, Inc.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------





ACTIVE 221393034

--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I
DEFINITIONS    1

Section 1.01.
Definitions    1

Section 1.02.
Accounting Terms; and GAAP    26

Section 1.03.
Classification of Loans and Borrowings    27

Section 1.04.
Conversion of Foreign Currencies    27

Section 1.05.
Calculation of Financial Ratios    27

Section 1.06.
Interest Rates; LIBOR Notification    27

Section 1.07.
Letter of Credit Amounts    28

Section 1.08.
Divisions    28

ARTICLE II
THE CREDITS    28

Section 2.01.
Commitments to Lend    28

Section 2.02.
Notice of Committed Borrowing    30

Section 2.03.
Money Market Borrowings    30

Section 2.04.
Notice to Banks; Funding of Loans    34

Section 2.05.
Swingline Borrowings    34

Section 2.06.
Repayment of Loans; Evidence of Debt    36

Section 2.07.
Maturity of Loans    37

Section 2.08.
Interest Rates    37

Section 2.09.
Fees    38

Section 2.10.
Termination or Reduction of Commitments    39

Section 2.11.
[Reserved]    40

Section 2.12.
Prepayments    40

Section 2.13.
General Provisions as to Payments    40

Section 2.14.
[Reserved]    42

Section 2.15.
[Reserved]    42

Section 2.16.
Method of Electing Interest Rates    42

Section 2.17.
Letters of Credit    44

Section 2.18.
Increase of Revolving Commitments    48

Section 2.19.
Carlisle as Agent for CSL LLC    48

Section 2.20.
Co-Borrowers’ Acknowledgment of Benefit and Liability    49

Section 2.21.
Limitation of CSL LLC Liability    49

Section 2.22.
Contribution; Subrogation    49

Section 2.23.
Joint and Several Obligations Absolute    50

Section 2.24.
Subordination    51

ARTICLE III
CONDITIONS    51

Section 3.01.
Closing    51

Section 3.02.
Borrowings    52

Section 3.03.
Term Loans    53



TABLE OF CONTENTS, Page i
ACTIVE 221393034

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES    53

Section 4.01.
Corporate Existence and Power    53

Section 4.02.
Corporate and Governmental Authorization; No Contravention    53

Section 4.03.
Binding Effect    54

Section 4.04.
Financial Information    54

Section 4.05.
Litigation    54

Section 4.06.
Compliance with ERISA    54

Section 4.07.
Environmental Matters    55

Section 4.08.
Taxes    55

Section 4.09.
Subsidiaries    55

Section 4.10.
No Regulatory Restrictions on Borrowing    55

Section 4.11.
Full Disclosure    55

Section 4.12.
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions    55

Section 4.13.
EEA Financial Institutions    56

ARTICLE V
COVENANTS    56

Section 5.01.
Information    56

Section 5.02.
Payment of Obligations    57

Section 5.03.
Maintenance of Property; Insurance    58

Section 5.04.
Conduct of Business and Maintenance of Existence    58

Section 5.05.
Compliance with Laws    58

Section 5.06.
Inspection of Property, Books and Records    58

Section 5.07.
Mergers and Sales of Assets    58

Section 5.08.
Use of Proceeds    59

Section 5.09.
Negative Pledge    59

Section 5.10.
Subsidiary Debt Limitation    60

Section 5.11.
Leverage Ratio    60

Section 5.12.
Interest Coverage Ratio    61

Section 5.13.
Transactions with Affiliates    61

ARTICLE VI
DEFAULTS    61

Section 6.01.
Events of Default    61

Section 6.02.
Notice of Default    62

ARTICLE VII
THE AGENT    63

Section 7.01.
Appointment and Authorization    63

Section 7.02.
Administrative Agent’s Reliance; Indemnification    65

Section 7.03.
Posting of Communications    66

Section 7.04.
The Administrative Agent Individually    67

Section 7.05.
Successor Administrative Agent    67

Section 7.06.
Acknowledgements of Banks and Issuing Banks    68



TABLE OF CONTENTS, Page ii
ACTIVE 221393034

--------------------------------------------------------------------------------




Section 7.07.
Certain ERISA Matters    69

ARTICLE VIII
CHANGE IN CIRCUMSTANCES    70

Section 8.01.
Alternate Rate of Interest    70

Section 8.02.
Illegality    71

Section 8.03.
Increased Cost and Reduced Return    72

Section 8.04.
Break-Funding Payments    73

Section 8.05.
Taxes    73

Section 8.06.
[Reserved]    77

Section 8.07.
Mitigation Obligations; Replacement of Banks    77

Section 8.08.
Unavailability of Available Currency Loans    78

Section 8.09.
Defaulting Banks    78

ARTICLE IX
MISCELLANEOUS    80

Section 9.01.
Notices    81

Section 9.02.
No Waivers    81

Section 9.03.
Expenses; Indemnification    81

Section 9.04.
Right of Setoff    83

Section 9.05.
Amendments and Waivers    83

Section 9.06.
Successors and Assigns    84

Section 9.07.
Collateral    87

Section 9.08.
Governing Law; Submission to Jurisdiction    87

Section 9.09.
Counterparts; Integration; Effectiveness; Electronic Execution    88

Section 9.10.
Severability    88

Section 9.11.
Headings    88

Section 9.12.
Limitation of Liability    88

Section 9.13.
Construction    89

Section 9.14.
Independence of Covenants    89

Section 9.15.
WAIVER OF JURY TRIAL    89

Section 9.16.
Confidentiality    89

Section 9.17.
USA PATRIOT Act    90

Section 9.18.
Judgment Currency    90

Section 9.19.
No Fiduciary Duty, etc    91

Section 9.20.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    91

Section 9.21.
Amendment and Restatement; No Novation    92





TABLE OF CONTENTS, Page iii
ACTIVE 221393034

--------------------------------------------------------------------------------






INDEX OF EXHIBITS AND SCHEDULES
SCHEDULE 1.01    –    Revolving Commitments
SCHEDULE 2.01C    –    Letter of Credit Commitments
SCHEDULE 4.09    –    Material Subsidiaries
EXHIBIT A    –    Form of Assignment and Assumption Agreement
EXHIBIT B    –    Form of Interest Election Request
EXHIBIT C    –    Form of Note
EXHIBIT D    –    Form of Term Loan Supplement
EXHIBIT E    –    Form of Money Market Quote Request
EXHIBIT F    –    Form of Money Market Quote
EXHIBIT G    –    Form of Increased Commitment Supplement
EXHIBIT H    –    [Reserved]
EXHIBIT I-1    –    U.S. Tax Certificate (For Non-U.S. Banks that are not
Partnerships for
U.S. Federal Income Tax Purposes)
EXHIBIT I-2    –    U.S. Tax Certificate (For Non-U.S. Banks that are
Partnerships for U.S.
Federal Income Tax Purposes)
EXHIBIT I-3    –    U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships
for U.S. Federal Income Tax Purposes)
EXHIBIT I-4    –    U.S. Tax Certificate (are Partnerships for U.S. Federal
Income Tax
Purposes)






LIST OF EXHIBITS AND SCHEDULES, Solo Page
ACTIVE 221393034

--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
February 5, 2020, is among CARLISLE COMPANIES INCORPORATED, a Delaware
corporation (“Carlisle”), CARLISLE, LLC, a Delaware limited liability company
(“CSL LLC” and together with Carlisle, herein the “Co-Borrowers”), the BANKS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
RECITALS
A.    Carlisle, the lenders party thereto, JPMorgan Chase Bank, N.A., as the
administrative agent and certain other parties entered into that certain Third
Amended and Restated Credit Agreement dated October 20, 2011 (as amended,
amended and restated, supplemented and otherwise modified prior to the date
hereof, the “Prior Credit Agreement”).
B.    Carlisle has requested that the Prior Credit Agreement be amended to,
among other things, (i) extend the Revolving Termination Date to the fifth
anniversary of the Effective Date, (ii) increase the aggregate availability of
Swingline Loans hereunder to $100,000,000 and (iii) make certain other changes
thereto. The parties have agreed to amend and restate the Prior Credit Agreement
on the terms and conditions set forth herein.
C.    The proceeds of any borrowings hereunder are to be used to refinance
existing indebtedness, to make acquisitions and other similar investments, for
capital expenditures and working capital and for other general corporate
purposes. Letters of Credit issued hereunder shall be issued to support
transactions of Carlisle and the Subsidiaries.
NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree that the
Prior Credit Agreement is hereby amended and restated in its entirety as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
(provided that, solely for purposes of this clause (a), any Interest Period of
less than one-month shall be deemed to be one-month) multiplied by (b) the
Statutory Reserve Rate.
“Adjusted Maximum Amount” has the meaning set forth in Section 2.22.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity. JPMorgan Chase Bank, National Association may, in its discretion,
arrange for one or more its domestic or foreign branches or Affiliates to
perform its obligations as the Administrative Agent hereunder and in such event,
the term “Administrative Agent” shall include any such branch or Affiliate with
respect to such obligations.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 1
ACTIVE 221393034

--------------------------------------------------------------------------------




“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to Carlisle) duly
completed by such Bank.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Payments” has the meaning set forth in Section 2.22.
“Agreement” means this Agreement (as set forth in the introduction hereto), as
the same may from time to time be amended, modified, supplemented or restated.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 8.01 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 8.01(c)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Co-Borrower or its subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” shall mean any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules related to
terrorism financing, money laundering, any predicate crime to money laundering
or any financial record keeping, including any applicable provision of the
Patriot Act and The Currency and Foreign Transactions Reporting Act (also known
as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951 – 1959).
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its ABR Loans, its Domestic Lending Office, (ii) in the case of its Eurodollar
Loans, its Eurodollar Lending Office, (iii) in the case of its Available
Currency Loans, its Available Currency Lending Office, and (iv) in the case of
its Money Market Loans, its Money Market Lending Office.
“Applicable Parties” has the meaning set forth in Section 7.03(c).
“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment; provided that, in the
case of Section 8.09 when a Defaulting Bank shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Bank’s Commitment) represented by such Bank’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 2
ACTIVE 221393034

--------------------------------------------------------------------------------




recently in effect, giving effect to any assignments and to any Bank’s status as
a Defaulting Bank at the time of determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Pricing Level:
Pricing Level:
ABR
Spread
Eurodollar
Spread
Facility Fee
Rate
Level I
0.00%
0.825%


0.05%
Level II
0.00%
0.925%
0.075%
Level III
0.00%
1.00%


0.10%
Level IV
0.10%
1.10%


0.15%
Level V


0.30%
1.30%
0.20%
Level VI
0.50%
1.50%
0.25%



For purposes of the foregoing, (i) if the ratings established by both S&P and
Moody’s for the Index Debt shall fall within the same Pricing Level, the
Applicable Rate shall be determined by reference to such Level; (ii) if none of
Moody’s and S&P shall have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this
definition), then such Rating Agency shall be deemed to have established a
rating in Level VI; (iii) if only one Rating Agency shall have in effect a
rating for the Index Debt, the Applicable Rate shall be determined by reference
to the Pricing Level in which such rating falls; (iv) if the ratings established
or deemed to have been established by Moody’s and S&P for the Index Debt shall
each fall within different Pricing Levels from each other, the Applicable Rate
shall be based on the highest of the two ratings unless the difference in
ratings is more than one full rating category, in which case the Applicable Rate
shall be determined by reference to the Pricing Level next above that of the
lowest of the two ratings; and (v) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by Carlisle to the Administrative Agent and the Banks pursuant to
this Agreement or otherwise. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if any such Rating Agency
shall cease to be in the business of rating corporate debt obligations, the
Co-Borrowers and the Banks shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation. As of the Effective
Date, the Pricing Level is anticipated to be Level III.
“Approved Electronic Platform” has the meaning assigned to it in Section 7.03.
“Approved Fund” has the meaning as set forth in Section 9.06.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 3
ACTIVE 221393034

--------------------------------------------------------------------------------




“Assignment and Assumption” means an Assignment and Assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.
“Available Currency” means the Euro, British Pounds Sterling, Japanese Yen, the
Canadian dollar or any other freely available currency that is (i) a lawful
currency that is readily available and freely transferable and convertible into
Dollars, (ii) available in the London interbank market and (iii) agreed to by
the Administrative Agent and each of the Banks. The term “Available Currency”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are denominated in an Available Currency.
“Available Currency Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City and the applicable
Available Currency Office are closed or other day on which banks that are
authorized to deal in the applicable Available Currency are closed.
“Available Currency Sublimit” means $500,000,000.
“Available Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Revolving Loans denominated in Available Currencies outstanding at
such time. The Available Currency Exposure of any Bank (including each Available
Currency Revolving Bank) at any time shall be its Applicable Percentage of the
total Available Currency Exposure at such time.
“Available Currency Lending Office” means, as to each Bank, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Available Currency Lending Office) or such other office, branch or affiliate of
such Bank as it may hereafter designate as its Available Currency Lending Office
by notice to the Co-Borrowers and the Administrative Agent.
“Available Currency Loan” means a Revolving Available Currency Loan or a Term
Available Currency Loan.
“Available Currency Office” means, with respect to an Available Currency, the
office of the Administrative Agent designated by the Administrative Agent as
such by notice to the Co-Borrowers and the Banks.
“Available Currency Revolving Bank” means a Bank with a Revolving Commitment or,
if the Revolving Commitments have terminated or expired, a Bank holding direct
interests in Revolving Available Currency Loans. An Available Currency Revolving
Bank may, in its discretion, arrange for one or more Revolving Available
Currency Loans to be made by one or more of its domestic or foreign branches, in
which case the term “Available Currency Revolving Bank” shall include any such
branch or Affiliate with respect to Loans made by such Person.
“Bank Parent” means, with respect to any Bank, any Person as to which such Bank
is, directly or indirectly, a subsidiary.
“Banks” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption,
Increased Commitment Supplement or a Term Loan Supplement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Banks” includes the
Swingline Bank.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 4
ACTIVE 221393034

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and Carlisle giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero), if any, that has been selected by the Administrative
Agent and Carlisle giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 5
ACTIVE 221393034

--------------------------------------------------------------------------------




(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Co-Borrowers, as applicable, by notice to the Co-Borrowers, the
Administrative Agent and the Banks, as applicable.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
8.01 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 8.01.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 6
ACTIVE 221393034

--------------------------------------------------------------------------------




“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrowing” means (a) a Revolving Borrowing, (b) a Money Market Loan or group of
Money Market Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.
“Business Day” means either the Available Currency Business Day, the Domestic
Business Day, or the Eurodollar Business Day, as the context herein requires;
provided that if such context is not clear, the term “Business Day” means
Domestic Business Day.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Carlisle” has the meaning set forth in the introduction hereto.
“Carlisle’s 2018 Form 10–K” means Carlisle’s annual report on Form 10–K for the
year ended December 31, 2018, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.
“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with.005% being rounded up), as of 10:15 a.m. Toronto
local time on the first day of such Interest Period and, if such day is not a
business day, then on the immediately preceding business day (as adjusted by
Administrative Agent after 10:15 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest).
If the CDOR Screen Rate shall be less than zero, the CDOR Screen Rate shall be
deemed to be zero for purposes of this Agreement.
“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Bank or Issuing Bank (or, for purposes of
Section 8.03(b), by any lending office of such Bank or by such Bank’s or Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 7
ACTIVE 221393034

--------------------------------------------------------------------------------




“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Money Market
Loans, Swingline Loans or Term Loans.
“Co-Borrowers” has the meaning set forth in the introduction hereto.
“Co-Documentation Agent” means Mizuho Bank, Ltd, in its capacity as a
co-documentation agent hereunder.
“Collateral Account” has the meaning set forth in Section 2.17(j).
“Commitment” means the Revolving Commitment, the Term Loan Commitment, or a
combination thereof (as the context requires).
“Committed Borrowing” means a Borrowing of Revolving Loans or Term Loans.
“Communications” has the meaning set forth in Section 7.03(c).
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that
(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time.
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Assets” means, at any date, the assets of Carlisle and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated Debt” means, at any date, the Debt of Carlisle and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated EBITDA” has the meaning set forth in Section 5.11.
“Consolidated Finance Liabilities” has the meaning set forth in Section 5.11.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 8
ACTIVE 221393034

--------------------------------------------------------------------------------




“Consolidated Interest Expense” has the meaning set forth in Section 5.11.
“Consolidated Net Income” means, for any fiscal period, the net income of
Carlisle and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, exclusive of: (a) the effect of any extraordinary or other
nonrecurring gain (but not loss), (b) the net income or loss from discontinued
operations; and (c) any gains or losses arising from the disposal of a
discontinued business.
“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities (excluding any thereof constituting Funded
Debt by reason of being renewable or extendable) and (ii) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the balance sheet of Carlisle and its
Consolidated Subsidiaries as of the end of the most recent calendar quarter and
computed in accordance with GAAP.
“Consolidated Net Worth” means, at any date, the consolidated shareholders’
equity of Carlisle and its Consolidated Subsidiaries, determined on a
consolidated basis as of such date.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of Carlisle in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Tangible Net Worth” means, at any date, the sum of the following,
determined on a consolidated basis as of such date: (i) the consolidated
shareholders’ equity of Carlisle and its Consolidated Subsidiaries minus
(ii) the amount of intangible assets carries on the balance sheet of Carlisle
and its Consolidated Subsidiaries at such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Co-Syndication Agent” means each of Wells Fargo Bank, N. A., Bank of America,
N.A., Truist Bank and TD Bank, N.A., in their respective capacities as
co-syndication agents hereunder.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Bank or any other Bank.
“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all Capital Lease Obligations of such Person, (v) all
non-contingent obligations (and, for purposes of Section 5.09 and the
definitions of Material Debt and Material Financial Obligations, all contingent
obligations) of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 9
ACTIVE 221393034

--------------------------------------------------------------------------------




Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person and (vii) all Debt of others Guaranteed
by such Person; provided that Debt shall not include available yet unborrowed
commitments in any revolving credit facility of Carlisle or its Subsidiaries. In
calculating the amount of Debt for any purposes under this Agreement, any
particular issuance of Debt shall be recorded at par or its remaining principal
amount (excluding any increase or decrease attributable to the termination of
any related Derivatives Obligations), notwithstanding any contrary treatment in
accordance with generally accepted accounting principles.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has: (a) failed to fund any portion of its Loans or participations
in Letters of Credit, Revolving Available Currency Loans or Swingline Loans
within three Business Days of the date required to be funded by it hereunder,
unless such Bank notifies the Administrative Agent and Carlisle in writing that
such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified Carlisle, the Administrative Agent, the
Issuing Bank or any Bank in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements generally in which it commits to
extend credit (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, Revolving Available Currency Loans and Swingline
Loans, (d) otherwise failed to pay over to the Administrative Agent or any other
Bank any other amount required to be paid by it hereunder within three Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Bank shall
not be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank,
or (iii) become the subject of a Bail-In Action.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 10
ACTIVE 221393034

--------------------------------------------------------------------------------




“Dollar Amount” means, for any amount, at the time of determination thereof, (a)
if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Available Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of dollars with the
Available Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thompson Reuters Corp. (“Reuters”)
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the Available Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.
“Dollars” or “$” refers to lawful currency of the United States of America.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to Carlisle and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Banks to the Administrative Agent (with a copy to Carlisle) that
the Required Banks have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 8.01 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and
(2)    (i) the election by the Administrative Agent or (ii) the election by the
Required Banks to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to Carlisle and the Banks or by the Required Banks of written notice of
such election to the Administrative Agent.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 11
ACTIVE 221393034

--------------------------------------------------------------------------------




“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises,
licenses, and other restrictions of, and agreements with, a Governmental
Authority relating to protection of the environment, human health and safety
with respect to exposure to Hazardous Substances, or pollution (including those
relating to emissions, discharges or releases of Hazardous Substances into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances or the clean-up or other remediation thereof).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means Carlisle, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Carlisle or any Subsidiary, are
treated as a single employer under Section 4001 of ERISA or Section 414 of the
Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR Screen Rate” means the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Reuters screen (or any replacement Reuters page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Reuters as of 11:00 a.m.
Brussels time two Business Days prior to the commencement of such Interest
Period. If such page or service ceases to be available, the Administrative Agent
may specify another page or service displaying the relevant rate after
consultation with Carlisle. If the EURIBOR Screen Rate shall be less than zero,
the EURIBOR Screen Rate shall be deemed to be zero for purposes of this
Agreement.
“Euro” or “Euro” means the single currency of the Participating Member States.
“Eurodollar” when used in reference to a currency means an Available Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (or, in the case of a Money Market Loan, the
LIBO Rate).
“Eurodollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the
Co-Borrowers and the Administrative Agent.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 12
ACTIVE 221393034

--------------------------------------------------------------------------------




“Event of Default” has the meaning set forth in Section 6.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan, Letter of Credit, LC
Disbursement or Commitment pursuant to a law, rule, regulation or treaty in
effect on the date on which (i) such Bank acquires such interest in the Loan,
Letter of Credit, LC Disbursement or Commitment (other than pursuant to an
assignment request by a Co-Borrower under Section 8.07(b)) or (ii) such Bank
changes its lending office, except in each case to the extent that, pursuant to
Section 8.05, amounts with respect to such Taxes were payable either to such
Bank’s assignor immediately before such Bank acquired the applicable interest in
a Loan, Letter of Credit, LC Disbursement or Commitment or to such Bank
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 8.05(f) or Section 8.05(h), as
applicable, (d) any withholding Taxes imposed under FATCA and (e) any U.S.
federal backup withholding imposed pursuant to Section 3406 of the Internal
Revenue Code. For purposes of the foregoing, “Bank” includes any Issuing Bank.
“Facility Fee Rate” means the rate per annum under the caption “Facility Fee
Rate” in, and determined in accordance with, the definition of “Applicable
Rate”.
“Fair Share” has the meaning set forth in Section 2.22.
“Fair Share Shortfall” has the meaning set forth in Section 2.22.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date of this Agreement (or any amended or successor version to the
extent such version is substantively comparable and not materially more onerous
to comply with), any current or future United States Treasury Regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Internal Revenue Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 13
ACTIVE 221393034

--------------------------------------------------------------------------------




on such transactions on the next preceding Domestic Business Day as so published
on the next succeeding Domestic Business Day, and (ii) if no such rate is so
published on such next succeeding Domestic Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to JPMorgan Chase Bank, N.A. on
such day on such transactions as determined by the Administrative Agent;
provided further that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Fixed Rate” means, with respect to any Money Market Loan (other than a Money
Market LIBOR Loan), the fixed rate of interest per annum specified by the Bank
making such Money Market Loan in its related Money Market Quote.
“Fixed Rate Auction” means a solicitation of Money Market Quotes setting forth
Fixed Rates pursuant to Section 2.03.
“Fixed Rate Loans” means a Money Market Loan bearing interest at a Fixed Rate.
“Foreign Bank” means a Recipient that is not a U.S. Person.
“Fraudulent Transfer Laws” has the meaning set forth in Section 2.21.
“Funded Debt” means all Debt having a maturity of more than 12 months from the
date as of which the amount thereof is to be determined or having a maturity of
less than 12 months but by its terms being renewable or extendable beyond 12
months from such date at the option of the borrower thereof.
“Funding Obligor” has the meaning set forth in Section 2.22.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any board of insurance, insurance department or insurance
commissioner and any taxing authority or political subdivision) (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Revolving Loans which are ABR Loans at such time, (ii) all Revolving Loans which
are Eurodollar Loans having the same Interest Period at such time, (iii) all
Term Loans which are ABR Loans, (iv) all Term Loans which are Eurodollar Loans
having the same Interest Period at such time, (v) all Term Loans which are
Available Currency Loans having the same Interest Period at such time, and
(vi) all Revolving Available Currency Loans having the same Interest Period at
such time; provided that, if a Loan of any particular Bank is converted to or
made as a an ABR Loan pursuant to Article VIII, such Loan shall be included in
the same Group or Groups of Loans from time to time as it would have been in if
it had not been so converted or made.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 14
ACTIVE 221393034

--------------------------------------------------------------------------------




or supply funds for the purchase or payment of) such Debt (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (ii) entered into for the purpose of
assuring in any other manner the holder of such Debt of the payment thereof or
to protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance or waste, pollutant, or contaminant including petroleum, its
derivatives, by-products and other hydrocarbons, or any substance or waste
having any constituent elements displaying any of the foregoing characteristics,
in each case that is regulated under Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.06.
“Increase Amount” has the meaning assigned to such term in Section 2.18.
“Increased Commitment Supplement” has the meaning specified in Section 2.18.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Co-Borrowers under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Carlisle that is not guaranteed by any other Person or subject to any other
credit enhancement.
“Ineligible Institution” has the meaning specified in Section 9.06(b).
“Information” has the meaning specified in Section 9.16.
“Interest Coverage Ratio” has the meaning set forth in Section 5.12.
“Interest Election Request” means a request by Carlisle to convert or continue a
Revolving Borrowing in accordance with Section 2.16, which shall be
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months or one
week thereafter, as the applicable Co-Borrower may elect, and (b) with respect
to any Fixed Rate Borrowing, the period (which shall not be less than 14 days)
commencing on the date of such Borrowing and ending on the date specified in the
applicable Money Market Quote Request; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 15
ACTIVE 221393034

--------------------------------------------------------------------------------




be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A.,
Bank of America, N.A. and Truist Bank, in its capacity as the issuer of Letters
of Credit hereunder, its successors in such capacity as provided in Section
2.17(i) and any affiliate of any of such Bank who issues a Letter of Credit for
the account of a Co-Borrower.
“Joint Lead Arranger” means, collectively, JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, BofA Securities, Inc.and SunTrust Robinson Humphrey,
Inc., in their respective capacities as joint lead arrangers and joint
bookrunners.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Co-Borrowers at such time. The LC Exposure of any Bank at any time shall be its
Applicable Percentage of the LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of
the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of Carlisle and each Bank
shall remain in full force and effect until the Issuing Bank and the Banks shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.
“Level I” applies at any date if, at such date, Carlisle’s Index Debt is rated
A- or higher by S&P or A3 or higher by Moody’s.
“Level II” applies at any date if, at such date, Carlisle’s Index Debt is rated
BBB+ by S&P or Baa1 by Moody’s.
“Level III” applies at any date if, at such date, Carlisle’s Index Debt is rated
BBB by S&P or Baa2 by Moody’s.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 16
ACTIVE 221393034

--------------------------------------------------------------------------------




“Level IV” applies at any date if, at such date, Carlisle’s Index Debt is rated
BBB- by S&P or Baa3 by Moody’s.
“Level V” applies at any date if, at such date, Carlisle’s Index Debt is rated
BB+ by S&P or Bal by Moody’s.
“Level VI” applies at any date, if at such date, no other Pricing Level applies.
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.17(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and Carlisle, and notified to the
Administrative Agent.
“Letters of Credit” means each letter of credit issued by an Issuing Bank
pursuant to Section 2.17 of this Agreement. Letters of Credit may include
standby, commercial or direct pay letters of credit.
“Leverage Ratio” has the meaning set forth in Section 5.11.
“LIBO Rate” means, with respect to (a) any Eurodollar Borrowing for any LIBOR
Quoted Currency for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement and (b)
any Eurodollar Borrowing denominated in any Non-Quoted Currency and for any
applicable Interest Period, the applicable Local Screen Rate for such Non-Quoted
Currency on the Quotation Date for such Non-Quoted Currency and Interest Period;
provided that, if any Local Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Screen Rate or Local Screen Rate, as applicable, for
such currency and such Interest Period shall be the Interpolated Rate; provided
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 8.01.
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the LIBO Rate pursuant to Section 2.03.
“LIBOR Quoted Currency” means any of (a) Dollars and (b) British Pounds
Sterling.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any LIBOR Quoted Currency for any Interest Period, the London
interbank offered rate as administered by IBA (or any other Person that takes
over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion).


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 17
ACTIVE 221393034

--------------------------------------------------------------------------------




“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, Carlisle or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan” means a Revolving Loan, a Revolving Available Currency Loan, a Swingline
Loan, a Term Loan, a Term Available Currency Loan or a Money Market Loan and
“Loans” means Revolving Loans, Revolving Available Currency Loans, Swingline
Loans, Term Loans, Term Available Currency Loans and Money Market Loans or any
combination of the foregoing made by the Banks pursuant to this Agreement.
“Loan Documents” means this Agreement, each of the Notes, and all other
documents executed or delivered (or to be executed or delivered) in connection
with this Agreement or any of the foregoing documents, and any amendments,
supplements or other modifications of any of the foregoing.
“Local Screen Rate” means either the CDOR Screen Rate or the EURIBOR Screen
Rate.
“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) Available Currency Office time in
the case of a Loan, Borrowing or LC Disbursement denominated in an Available
Currency.
“Material Adverse Effect” means (i) a material adverse effect on the business,
financial position or results of operations of Carlisle and its Consolidated
Subsidiaries, considered as a whole, or (ii) an adverse effect which any Bank
could reasonably deem material on the rights and remedies of the Banks under
this Agreement or any Note. Notwithstanding the foregoing, matters arising
solely from general factors relating to the industries in which Carlisle and its
Consolidated Subsidiaries are principally engaged and general economic factors
relating to the markets in which Carlisle and its Consolidated Subsidiaries are
principally engaged in business, which in any such event do not have a
disproportionate impact on Carlisle or any such Consolidated Subsidiary as
compared to other companies engaged in such industries or lines of businesses
shall be deemed not to cause a Material Adverse Effect.
“Material Debt” means Debt (other than the Notes) of Carlisle and/or one or more
of its Subsidiaries, arising in one or more related or unrelated transactions,
in any individual case or in an aggregate principal or face amount exceeding
$75,000,000.
“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of Carlisle and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in any individual case or in the
aggregate $75,000,000.
“Material Subsidiary” means CSL LLC and any Subsidiary of Carlisle from time to
time having, as of the date of the consolidated balance sheet of Carlisle and
its Subsidiaries contained in the annual report on Form 10–K of Carlisle most
recently delivered to the Banks in compliance herewith, consolidated assets of
at least $25,000,000, as certified to the Banks by Carlisle on the date of
delivery of such annual report, each change in the designation of Material
Subsidiaries to become effective as of the date of such balance sheet. Material
Subsidiaries in existence as of the Effective Date are listed on Schedule 4.09
hereto.
“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 18
ACTIVE 221393034

--------------------------------------------------------------------------------




Office by notice to Carlisle and the Administrative Agent; provided that any
Bank may from time to time by notice to Carlisle and the Administrative Agent
designate separate Money Market Lending Offices for its Money Market LIBOR
Loans, on the one hand, and its Fixed Rate Loans, on the other hand, in which
case all references herein to the Money Market Lending Office of such Bank shall
be deemed to refer to either or both of such offices, as the context may
require.
“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Alternate Base Rate
pursuant to Section 8.01).
“Money Market Loan” means a Money Market LIBOR Loan or a Fixed Rate Loan.
“Money Market Margin” has the meaning set forth in Section 2.03(d)(ii)(C).
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.
“Money Market Quote Request” has the meaning set forth in Section 2.03(b).
“Money Market Quote Rate” means, with respect to any Money Market Quote, the
Money Market Margin or the Fixed Rate, as applicable, offered by the Bank making
such Money Market Quote.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.
“New Bank” has the meaning assigned to such term in Section 2.18.
“New Term Bank” has the meaning assigned to such term in Section 2.01(d)(ii).
“Non-Quoted Currency” means any Available Currency other than a LIBOR Quoted
Currency.
“Notes” means promissory notes of the Co-Borrowers, substantially in the form of
Exhibit C hereto, evidencing the joint and several obligation of the
Co-Borrowers to repay one or more of the Loans, and “Note” means any one of such
promissory notes issued hereunder.
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in Section
2.03(f)).
“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 19
ACTIVE 221393034

--------------------------------------------------------------------------------




standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Obligations” means all obligations, indebtedness, and liabilities of each
Co-Borrower to the Administrative Agent and the Banks arising pursuant to this
Agreement or any of the other Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of each Co-Borrower to repay the Loans, the
LC Disbursements, interest on the Loans and LC Disbursements, and all fees,
costs, and expenses (including attorneys’ fees and expenses) provided for in the
Loan Documents. The term Obligations includes any and all post-petition interest
and expenses (including attorneys’ fees) whether or not allowed under any
bankruptcy, insolvency, or other similar law.
“Original Currency” has the meaning set forth in Section 2.13(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Obligations” has the meaning set forth in Section 2.23.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made as a result of a request by a Co-Borrower pursuant to Section 8.07(b)).
“Overnight Available Currency Rate” means, for any amount payable in an
Available Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Participant” has the meaning set forth in Section 9.06.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 20
ACTIVE 221393034

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Patriot Act” has the meaning set forth in Section 9.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Securitization Transactions” means a sale of accounts receivable or
other rights to payment in a transaction involving a true sale and commonly
referred to as a securitization transaction; provided that the aggregate
outstanding thereunder (i.e., advanced as the purchase price and not repaid from
collections) by Carlisle and its Consolidated Subsidiaries pursuant to all such
transactions shall at no time exceed $250,000,000.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group (but in the case of a plan
described in this clause (ii), only if a member of the ERISA Group has any
outstanding liability related thereto).
“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA.
“Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV, Level V or Level VI applies at any date.
“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.
“Prior Credit Agreement” has the meaning specified in the Recitals hereto.
“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.
“Quotation Date” means, with respect to any Loan for any Interest Period, (i) if
the currency is British Pounds Sterling, the first day of such Interest Period,
(ii) if the currency is Euro, the day that is two (2) TARGET2 Days before the
first day of such Interest Period, and (iii) for any other currency, two
Available Currency Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the applicable Screen Rate for such currency is to be determined, in which
case the Quotation Date will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Date will be the last of those
days)).
“Rating Agency” means S&P and Moody’s.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 21
ACTIVE 221393034

--------------------------------------------------------------------------------




“Ratio Increase” has the meaning set forth in Section 5.11.
“Recipient” means (a) the Administrative Agent, (b) any Bank and (c) any Issuing
Bank, as applicable.
“Reference Bank” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with Carlisle. No Bank shall be obligated
to be a Reference Bank without its consent.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Date for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Register” has the meaning set forth in Section 9.06.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Required Banks” means, subject to Section 8.09,
(a) at any time prior to the earlier of the Loans becoming due and payable
pursuant to Section 6.01 or all of the Commitments terminating or expiring,
Banks having Revolving Credit Exposures and Unfunded Commitments representing
more than 50% of the sum of the aggregate amount of Revolving Credit Exposures
and Unfunded Commitments at such time, provided that, solely for purposes of
declaring the Loans to be due and payable pursuant to Section 6.01, (i) the
Unfunded Commitment of each Bank shall be deemed to be zero and (ii) the
outstanding Money Market Loans of the Banks shall be included in their
respective Revolving Credit Exposures and in the Total Revolving Credit Exposure
in determining the Required Banks; and
(b) for all purposes after the Loans become due and payable pursuant to Section
6.01 or the Commitments expire or terminate, Banks having Revolving Credit
Exposures and Money Market Loans representing more than 50% of the sum of the
Total Revolving Credit Exposure and the aggregate outstanding principal amount
of the Money Market Loans at such time;
provided that, in the case of clauses (a) and (b) above, the Revolving Credit
Exposure of any Bank that is a Swingline Bank shall be deemed to exclude any
amount of its Swingline Exposure in excess of its Applicable Percentage of all
outstanding Swingline Loans, adjusted to give effect to any reallocation under
Section 8.09 of the Swingline Exposures of Defaulting Banks in effect at such
time, and the Unfunded Commitment of such Bank shall be determined on the basis
of its Revolving Credit Exposure excluding such excess amount.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 22
ACTIVE 221393034

--------------------------------------------------------------------------------




“Revaluation Date” shall mean (a) with respect to any Loan denominated in any
Available Currency, each of the following: (i) the date of the Borrowing of such
Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; and (b) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
“Revolving Available Currency Loan” means an advance made pursuant to clause (b)
of Section 2.01.
“Revolving Bank” means each Bank that holds a Revolving Commitment.
“Revolving Commitment” means, with respect to each Bank, the commitment of such
Bank to make Revolving Loans and to acquire participations in Letters of Credit,
Swingline Loans and Revolving Available Currency Loans hereunder, expressed as
the amount set forth opposite such Bank’s name on Schedule 1.01, as such
Revolving Commitment may be (a) reduced from time to time pursuant to Section
2.10; (b) increased from time to time pursuant to Section 2.18; and (c) reduced
or increased from time to time pursuant to assignments by or to such Bank
pursuant to Section 9.06. The initial amount of each Bank’s Revolving Commitment
is set forth on the Schedule 1.01, in the Assignment and Assumption pursuant to
which such Bank shall have assumed its Revolving Commitment or in its Increased
Commitment Supplement, as applicable. The aggregate amount of the Banks’
Revolving Commitments as of the Effective Date is $1,000,000,000.
“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.
“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Revolving Termination Date.
“Revolving Loan” means a loan made by a Bank pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to an Interest Election Request, the term “Revolving Loan”
shall refer to the combined principal amount resulting from such combination or
to each of the separate principal amounts resulting from such subdivision, as
the case may be.
“Revolving Termination Date” means February 5, 2025.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b), or (d) any Person otherwise the
subject of any Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by means all economic or financial
sanctions or trade embargoes imposed,


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 23
ACTIVE 221393034

--------------------------------------------------------------------------------




administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, or other relevant sanctions authority.
“Screen Rate” means the LIBO Screen Rate and the Local Screen Rate collectively
and individually as the context may require.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute Eurodollar funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Bank under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Swingline Bank” means JPMorgan Chase Bank, N.A., in its capacity as Bank of
Swingline Loans hereunder.
“Swingline Exposure” means, at any time, the aggregate principal amounts of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Bank that is a Swingline Bank, Swingline Loans made by it that
are outstanding at such time to the extent that the other Banks shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 8.09 of the Swingline Exposure of Defaulting
Lenders in effect at such time, and (b) in the case of any Bank that is a
Swingline Bank, the aggregate principal amount of all Swingline Loans made by
such Bank outstanding at such time, less the amount of participations funded by
the other Banks in such Swingline Loans.
“Swingline Loan” means advances made pursuant to Section 2.05.
“Subordinated Indebtedness” has the meaning set forth in Section 2.24.
“Subordination Party” has the meaning set forth in Section 2.24.
“subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of Carlisle.
“TARGET2 Day” means a day that the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or, if such payment system ceases to
be operative, such other payment


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 24
ACTIVE 221393034

--------------------------------------------------------------------------------




system (if any) reasonably determined by the Administrative Agent to be a
suitable replacement) for the settlement of payments in euro is open for the
settlement of payments in Euro.
“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Available Currency Loans” means Term Loans denominated in an Available
Currency.
“Term Bank” means a Bank who has agree to make a Term Loan under the terms of
the related Term Loan Supplement and Section 2.01(d) or who holds a Term Loan. A
Term Bank may, in its discretion, arrange for one or more Term Available
Currency Loans to be made by one or more of its domestic or foreign branches, in
which case the term “Term Bank” shall include any such branch or Affiliate with
respect to the Term Available Currency Loans made by such Person.
“Term Borrower” means, with respect to a Term Loan, the Co-Borrower designated
as the “Term Borrower” in the applicable Term Loan Supplement.
“Term Loan” means an advance made by a Bank to a Co-Borrower pursuant to a Term
Loan Supplement and Section 2.01(d).
“Term Loan Commitment” means, with respect to a Term Bank, the commitment of
such Bank to make a Term Loan in the amount set forth in the applicable Term
Loan Supplement.
“Term Loan Termination Date” means the date specified in the Term Loan
Supplement as the maturity date of the Term Loan.
“Term Loan Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D hereto executed pursuant to the terms of Section 2.01(d).
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means either the Term Loan Termination Date or the Revolving
Termination Date, as the context requires.
“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Money Market Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 25
ACTIVE 221393034

--------------------------------------------------------------------------------




“Unfunded Commitment” means, with respect to each Bank, the Revolving Commitment
of such Bank less its Revolving Credit Exposure.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code and any disregarded entity for U.S.
federal income tax purposes that is wholly owned by a “United States Person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Wholly-Owned Subsidiary” means any Subsidiary, all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by Carlisle.
“Withholding Agent” means each Co-Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Accounting Terms; and GAAP.
(a)    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if Carlisle notifies the
Administrative Agent that the Co-Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Co-Borrowers that the Required Banks request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. .
(b)    Leases. Notwithstanding anything to the contrary contained in Section
1.04(a) or in the definition of “Capital Lease Obligations,” any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
SECTION 1.03.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.04.    Conversion of Foreign Currencies.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 26
ACTIVE 221393034

--------------------------------------------------------------------------------




(a)    Dollar Equivalents. The Administrative Agent may determine the Dollar
Amount of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by any Co-Borrower. The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any date either
in its own discretion or upon the request of any Bank, including the Dollar
Amount of any Loan or Letter of Credit made or issued in an Available Currency.
In determining or redetermining a Dollar Amount hereunder, the Administrative
Agent shall follow the requirements of the definition of the term “Dollar
Amount”.
(b)    Rounding-Off. The Administrative Agent may set up appropriate
rounding-off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollars, Euro, whole other currency or smaller
denomination thereof to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars, whole Euro, whole other currency or in whole smaller denomination
thereof, as may be necessary or appropriate.
SECTION 1.05.    Calculation of Financial Ratios. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of Carlisle or any Subsidiary at
“fair value”, as defined therein, (ii) without giving effect to any treatment of
Debt under Accounting Standards Codification 470-20 or 2015-03 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for as an operating lease as
of the Effective Date and any similar lease entered into after the Effective
Date shall be accounted for as obligations relating to an operating lease and
not as a capital lease.
SECTION 1.06.    Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in dollars or an Available Currency may be derived from an interest
rate benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable laws and regulations, may be
permanently discounted and/or the bases on which they are calculated may change.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-In Election, Section 8.01(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify applicable parties as and when required by Section 8.01(d), of
any change to the reference rate upon which the interest rate on Eurodollar
Loans is based. Except as otherwise provided in this Agreement, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 27
ACTIVE 221393034

--------------------------------------------------------------------------------




matter related to the London interbank offered rate or other rates in the
definition of “LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternative, successor or replacement rate implemented pursuant to Section
8.01(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 8.01(c)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability other than, in each case, to the extent of the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision. Nothing in this
Section shall constitute a representation or warranty by a Co-Borrower or any of
its Subsidiaries nor can it constitute the basis of any Default or Event of
Default.
SECTION 1.07.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.
SECTION 1.08.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person.
ARTICLE II
THE CREDITS
SECTION 2.01.    Commitments to Lend.
(a)    Revolving Loans. During the Revolving Credit Period, each Revolving Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make advances to the Co-Borrowers pursuant to this clause (a) from time to time
in an aggregate principal amount that will not result in (i) subject to Section
2.12(c), the Dollar Amount of such Revolving Bank’s Revolving Credit Exposure
exceeding such Revolving Bank’s Revolving Commitment, (ii) subject to Section
2.12(c), the sum of the Dollar Amount of Total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Money Market Loans exceeding the
total Revolving Commitments and (iii) subject to Section 2.12(c), the Dollar
Amount of the total outstanding Revolving Loans denominated in Available
Currencies, exceeding the Available Currency Sublimit. Each Borrowing under this
Section shall be in an aggregate principal amount of $10,000,000 (or, if such
Borrowing is denominated in an Available Currency, 10,000,000 units of such
currency) or any larger multiple of $1,000,000 (or, if such Borrowing is
denominated in an Available Currency, 1,000,000 units of such currency) (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.02(b)) and shall be made from the several Revolving Banks in
accordance with their respective Applicable Percentages. Subject to Section
8.01, each Revolving Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Co-Borrowers may request in accordance herewith. Within
the foregoing limits, the Co-Borrowers may borrow under this clause (a), to the
extent permitted by Section


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 28
ACTIVE 221393034

--------------------------------------------------------------------------------




2.12, prepay Revolving Loans and reborrow at any time during the Revolving
Credit Period under this clause (a).
(b)    [Reserved].
(c)    [Reserved]
(d)    Term Loans.
(i)    Request; Requirements. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Banks),
Carlisle may request on one or more occasions an advance of a term loan;
provided that:
(A)    the Term Loans shall be denominated in Dollars or an Available Currency
and shall be in an aggregate Dollar Amount equal to any integral multiple of
$1,000,000 and not less than $10,000,000;
(B)    the sum of the Revolving Commitments plus the aggregate outstanding
principal Dollar Amount of all Term Loans shall not at any time exceed
$1,500,000,000;
(C)    no Default exists or would result after giving effect to the making of
the proposed Term Loan and the use of proceeds therefrom;
(D)    the Term Loans shall either be ABR Loans, Eurodollar Loans or Available
Currency Loans and the Eurodollar Margin and Base Margin shall be applicable
thereto; and
(E)    the Term Loans shall amortize at set forth in the Term Loan Supplement.
(ii)    Term Commitment. Each Bank, in its sole and absolute discretion, shall
determine whether it will commit to provide a requested Term Loan on the terms
then proposed. The failure of a Bank to respond to any request for such Term
Loan shall be deemed a rejection of such request. No Bank shall have any
obligation to make any Term Loans under the terms of this clause (d). If a Bank
commits to provide any portion of the Term Loan as so proposed by the
Co-Borrowers, such Bank’s allocated commitment for such Term Loan shall be no
less than the lesser of: (A) the amount of such Term Loan that such Bank shall
have committed to provide or (B) its pro rata share (based on the amount of its
requested commitment) of the amount of the Term Loan requested. If one or more
of the Banks will not be providing a Term Loan requested, then, with notice to
the Administrative Agent and the other Banks, another one or more financial
institutions, each as approved by the Administrative Agent (a “New Term Bank”),
may commit to provide an amount equal to the aggregate amount of the requested
Term Loan that will not be provided by the existing Banks; provided, that the
Term Commitment of each New Term Bank shall be at least equal to a Dollar Amount
of $5,000,000.
(iii)    Term Loan Supplement. Upon receipt of notice from the Administrative
Agent to the Banks and the Co-Borrowers that the Banks, or sufficient Banks and
New Term Banks, have agreed to commit to an aggregate amount equal to the
requested Term Loan, then the Co-Borrowers, the Administrative Agent and the
Banks willing to make the Term Loan and the New Term Banks (if any) shall
execute, complete and deliver a Term Loan Supplement which shall set forth the
following information, with respect to the Term Loan requested: (A) the
aggregate amount thereof and the currency in which such Term Loan is
denominated; (B) the Co-Borrower who will be the “Term Borrower” for such Term
Loan; (C) the


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 29
ACTIVE 221393034

--------------------------------------------------------------------------------




Banks or New Term Banks who will be providing such Term Loan and the amount of
each of their commitments therefore; (D) the final maturity and amortization
schedule for such Term Loan; (E) the date the Term Loan is to be made; and
(F) if such Term Loan is a dollar denominated Term Loan, whether such Term Loan
shall be an ABR Loan or a Eurodollar Loan and if a Eurodollar Loan, the Interest
Periods to be initially applicable thereto.
SECTION 2.02.    Notice of Committed Borrowing. Carlisle shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than:
(x) 10:30 A.M. (New York City time) on the date of each ABR Borrowing (including
an ABR Borrowing of a Term Loan), (y) 10:30 A.M. (London, England time) on the
third Available Currency Business Day (or, solely in the case of a Borrowing
denominated in Japanese Yen, on the fourth Available Currency Business Day),
before each Available Currency Borrowing (including an Available Currency
Borrowing of a Term Loan) and (z) 10:30 A.M. (New York City time) on the third
Eurodollar Business Day before each Eurodollar Borrowing (including a Eurodollar
Borrowing of a Term Loan) denominated in Dollars, specifying:
(i)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of an ABR Borrowing, an Available Currency Business Day in the case of an
Available Currency Borrowing, or a Eurodollar Business Day in the case of a
Eurodollar Borrowing;
(ii)    the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $1,000,000 or, in the case of an ABR Borrowing only, an
amount that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.17(e) except that any Borrowing may be in the
aggregate amount available in accordance with Section 3.02(b);
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    whether such Borrowing is a Term Loan Borrowing or Revolving Loan
Borrowing;
(v)    in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period;
(vi)    in the case of an Available Currency Borrowing, the Available Currency
in which such Borrowing will be denominated; and
(vii)    the Co-Borrower on whose account the Borrowing is being requested.
SECTION 2.03.    Money Market Borrowings.
(a)    The Money Market Option. In addition to Committed Borrowings pursuant to
Section 2.01, any Co-Borrower may, subject to the terms and conditions set forth
herein, request the Revolving Banks during the Revolving Credit Period to make
offers to make Money Market Loans to either of the Co-Borrowers in Dollars;
provided that the sum of the Dollar Amount of Total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Money Market Loans shall not
exceed the total Revolving Commitments. The Revolving Banks may, but shall have
no obligation to, make such offers and each Co-Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.
Each Borrowing of Money Market Loans shall be comprised entirely of Eurodollar
Loans or Fixed Rate Loans as the Co-Borrowers may request in accordance
herewith.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 30
ACTIVE 221393034

--------------------------------------------------------------------------------




(b)    Money Market Quote Request. To request Money Market Loans, a Co-Borrower
shall notify the Administrative Agent of such request (a “Money Market Quote
Request”) substantially in the form of Exhibit E hereto so as to be received not
later than 11:00 A.M. (New York City time) on (x) the fourth Eurodollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction or (y) the Domestic Business Day next preceding the date of Borrowing
proposed therein, in the case of a Fixed Rate Auction (or, in either case, such
other time or date as Carlisle and the Administrative Agent shall have mutually
agreed and shall have notified to the Banks not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Fixed Rate Auction for which
such change is to be effective) specifying:
(i)    the proposed date of Borrowing, which shall be a Eurodollar Business Day
in the case of a LIBOR Auction or a Domestic Business Day in the case of a Fixed
Rate Auction,
(ii)    the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $1,000,000,
(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,
(iv)    whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing, and
(v)    the Co-Borrower on whose account the Borrowing is being requested.
Carlisle may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Eurodollar Business Days (or such other
number of days as Carlisle and the Administrative Agent may agree) of any other
Money Market Quote Request.
(c)    Invitation for Money Market Quotes. Promptly following receipt of a Money
Market Quote Request in accordance with this Section, the Administrative Agent
shall notify the Banks of the details thereof by telecopy or electronic mail,
inviting the Banks to submit Money Market Quotes.
(d)    Submission and Contents of Money Market Quotes.
(i)    Each Revolving Bank may (but shall have no obligation to) submit a Money
Market Quote containing an offer or offers to make Money Market Loans in
response to any Money Market Quote Request. Each Money Market Quote must be in a
form approved by the Administrative Agent and must be received by the
Administrative Agent by telecopy or electronic mail not later than (x) 9:30 A.M.
(New York City time) on the third Eurodollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New York
City time) on the proposed date of Borrowing, in the case of a Fixed Rate
Auction (or, in either case, such other time or date as Carlisle and the
Administrative Agent shall have mutually agreed and shall have notified the
Revolving Banks not later than the date of the Money Market Quote Request for
the first LIBOR Auction or Fixed Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a
Revolving Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies Carlisle of the terms of the
offer or offers contained therein not later than (x) one hour prior to the
deadline for the other Revolving Banks, in the case of a LIBOR Auction or (y) 15
minutes prior to the deadline for the other Revolving Banks, in the case of a
Fixed Rate Auction. Money Market Quotes that do not conform substantially to the
form approved by the


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 31
ACTIVE 221393034

--------------------------------------------------------------------------------




Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Bank as promptly as
practicable. Subject to Article III and Article VI, any Money Market Quote so
made shall be irrevocable except with the written consent of the Administrative
Agent given on the instructions of Carlisle.
(ii)    Each Money Market Quote shall be in substantially the form of Exhibit F
hereto and shall in any case specify:
(A)    the proposed date of Borrowing,
(B)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (1) may be greater than or less than the
Revolving Commitment of the quoting Revolving Bank, (2) must be $5,000,000 or a
larger multiple of $1,000,000, (3) may not exceed the principal amount of Money
Market Loans for which offers were requested and (4) may be subject to an
aggregate limitation as to the principal amount of Money Market Loans for which
offers being made by such quoting Revolving Bank may be accepted,
(C)    in the case of a LIBOR Auction, the margin above or below the applicable
LIBO Rate (the “Money Market Margin”) offered for each such Money Market Loan
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from such offered rate,
(D)    in the case of a Fixed Rate Auction, the Fixed Rate (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) offered for each such Money Market Loan, and
(E)    the identity of the quoting Revolving Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Revolving Bank with respect to each Interest Period specified in the related
Money Market Quote Request.
(iii)    Any Money Market Quote shall be disregarded if it:
(A)    is not substantially in conformity with Exhibit E hereto or does not
specify all of the information required by subsection (d)(ii) above;
(B)    contains qualifying, conditional or similar language;
(C)    proposes terms other than or in addition to those set forth in the
applicable Money Market Quote Request; or
(D)    arrives after the time set forth in subsection (d)(i).
(e)    Notice to Carlisle. The Administrative Agent shall promptly notify the
applicable Co-Borrower of the terms (x) of any Money Market Quote submitted by a
Revolving Bank that is in accordance with subsection (d) and (y) of any Money
Market Quote that amends, modifies or is otherwise inconsistent with a previous
Money Market Quote submitted by such Revolving Bank with respect to the same
Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote. The Administrative Agent’s notice to the applicable Co-Borrower
shall specify


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 32
ACTIVE 221393034

--------------------------------------------------------------------------------




(A) the aggregate principal amount of Money Market Loans for which offers have
been received for each Interest Period specified in the related Money Market
Quote Request, (B) the respective principal amounts and Money Market Margins or
Fixed Rate as the case may be, so offered and (C) if applicable, limitations on
the aggregate principal amount of Money Market Loans for which offers in any
single Money Market Quote may be accepted.
(f)    Acceptance and Notice by Co-Borrowers. Subject only to the provisions of
this paragraph, the applicable Co-Borrower may accept or reject any Money Market
Quote. Not later than 10:30 A.M. (New York City time) on (x) the third
Eurodollar Business Day prior to the proposed date of Borrowing, in the case of
a LIBOR Auction or (y) the proposed date of Borrowing, in the case of a Fixed
Rate Auction (or, in either case, such other time or date as Carlisle and the
Administrative Agent shall have mutually agreed and shall have notified to the
Revolving Banks not later than the date of the Money Market Quote Request for
the first LIBOR Auction or Fixed Rate Auction for which such change is to be
effective), the applicable Co-Borrower shall notify the Administrative Agent of
its acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Money
Market Borrowing”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The applicable Co-Borrower may accept
any Money Market Quote in whole or in part; provided that:
(i)    the failure of the applicable Co-Borrower to give such notice shall be
deemed to be a rejection of each Money Market Quote;
(ii)    the applicable Co-Borrower shall not accept a Money Market Quote made at
a particular Money Market Quote Rate if the applicable Co-Borrower rejects a
Money Market Quote made at a lower Money Market Quote Rate; provided, that to
the extent necessary to comply with this clause (ii), the applicable Co-Borrower
may accept Money Market Quotes at the same Money Market Quote Rate in part,
which acceptance, in the case of multiple Money Market Quotes at such Money
Market Quote Rate, shall be made pro rata in accordance with the amount of each
such Money Market Quote;
(iii)     the aggregate principal amount of each Money Market Quote accepted by
the applicable Co-Borrowers may not exceed the applicable amount set forth in
the related Money Market Quote Request;
(iv)    except pursuant to the proviso in clause (ii) above, no Money Market
Quote shall be accepted for a Money Market Loan unless such Money Market Loan is
in an aggregate principal amount of at least $10,000,000 or a larger multiple of
$1,000,000; provided, further, that if a Money Market Loan must be in an amount
less than $10,000,000 because of the provisions of clause (ii) above, such Money
Market Loan may be for a minimum of $1,000,000 or any integral multiple thereof,
and in calculating the pro rata allocation of acceptances of portions of
multiple Money Market Quotes at a particular Money Market Quote Rate pursuant to
clause (ii) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the applicable Co-Borrower;
(v)    Carlisle may not accept any offer that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.
(g)    The Administrative Agent shall promptly notify each bidding Bank by
telecopy or electronic mail whether or not its Money Market Quote has been
accepted (and, if so, the amount and Money Market Quote Rate so accepted), and
each successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Money Market Loan in respect of which its Money
Market Quote has been accepted.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 33
ACTIVE 221393034

--------------------------------------------------------------------------------




SECTION 2.04.    Notice to Banks; Funding of Loans.
(a)    Notice of Borrowing. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s share (if any) of such Borrowing and such Notice of Borrowing
shall not thereafter be revocable by either Co-Borrower.
(b)    Funding by the Banks. Each Bank shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds (i) in the case of Loans denominated in Dollars, by 12:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Banks and (ii) in the case of each Loan
denominated in an Available Currency, by 12:00 noon, Available Currency Office
time, in the city of the Administrative Agent’s Available Currency Office for
such currency and at such Available Currency Office for such currency; provided
that Swingline Loans shall be made as provided in Section 2.05. Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the applicable Co-Borrower by promptly crediting the amounts so received, in
like funds, to the account designated in the applicable Notice of Borrowing or
Money Market Quote Request; provided that an ABR Borrowing made to finance the
reimbursement of an LC Disbursement as provided in Section 2.17(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(c)    Bank Funding Assumed Made. Unless the Administrative Agent shall have
received notice from a Bank prior to the date of any Borrowing that such Bank
will not make available to the Administrative Agent such Bank’s share of such
Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Co-Borrower
on such date a corresponding amount. In such event, if a Bank has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Bank on the one hand and the Co-Borrowers jointly and
severally on the other, severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Co-Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Bank, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Available
Currency Rate in the case of Loans denominated in an Available Currency) or
(ii) in the case of the Co-Borrowers, the interest rate applicable to ABR Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.05.    Swingline Borrowings.
(a)    Swingline Availability. Subject to the terms and conditions set forth
herein, the Swingline Bank agrees to make Swingline Loans in Dollars to the
Co-Borrowers from time to time during the Revolving Credit Period at the
Swingline Bank’s sole discretion and in an aggregate principal amount at any
time outstanding that will not result in: (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000, (ii) the Dollar Amount of
any Bank’s Revolving Credit Exposure exceeding its Revolving Commitment, or
(iii) the sum of the Dollar Amount of Total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Money Market Loans exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Co-Borrowers may borrow, prepay and reborrow
Swingline Loans.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 34
ACTIVE 221393034

--------------------------------------------------------------------------------




(b)    Swingline Loan Requests. To request a Swingline Loan, Carlisle shall
submit a written notice to the Administrative Agent by telecopy or electronic
mail not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), amount of the requested
Swingline Loan and the Co-Borrower on whose account such Swingline Loan is being
made. The Administrative Agent will promptly advise the Swingline Bank of any
such notice received from Carlisle. The Swingline Bank shall each requested
Swingline Loan available to the Co-Borrowers by means of a credit to an account
of any Co-Borrower with the Administrative Agent designated for such purpose
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.17(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.
(c)    Participations in Swingline Loans. The Swingline Bank may by written
notice given to the Administrative Agent require the Revolving Banks to acquire
participations in all or a portion of its Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Banks will participate. Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Revolving Bank, specifying in such notice
such Revolving Bank’s Applicable Percentage of such Swingline Loans. Each
Revolving Bank hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day no later
than 5:00 p.m. New York City time on such Business Day and if received after
12:00 noon, New York City time, on a Business Day shall mean no later than
10:00 a.m. New York City time on the immediately succeeding Business Day), to
pay to the Administrative Agent, for the account of such Swingline Banks, such
Revolving Bank’s Applicable Percentage of such Swingline Loans. Each Revolving
Bank acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Bank shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.04(b) with respect to Loans made by such
Revolving Bank (and Section 2.04(b) shall apply, mutatis mutandis, to the
payment obligations of the Revolving Banks), and the Administrative Agent shall
promptly pay to such Swingline Banks the amounts so received by it from the
Revolving Banks. The Administrative Agent shall notify Carlisle of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Banks. Any amounts received by
the Swingline Bank from a Co-Borrower (or other party on behalf of a
Co-Borrower) in respect of a Swingline Loan after receipt by such Swingline Bank
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Banks that shall have made their payments pursuant to this paragraph and to such
Swingline Banks, as their interests may appear; provided that any such payment
so remitted shall be repaid to such Swingline Bank or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to a Co-Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Co-Borrowers of
any default in the payment thereof.
(d)    The Swingline Bank may be replaced at any time by written agreement among
Carlisle, the Administrative Agent, the replaced Swingline Bank and the
successor Swingline Bank. The Administrative Agent shall notify the Banks of any
such replacement of the Swingline Bank. At the time any such replacement shall
become effective, the Co-Borrowers shall pay all unpaid interest accrued for the
account of the replaced Swingline Bank pursuant to Section 2.08(a). From and
after the effective date of


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 35
ACTIVE 221393034

--------------------------------------------------------------------------------




any such replacement, (x) the successor Swingline Bank shall have all the rights
and obligations of the replaced Swingline Bank under this Agreement with respect
to Swingline Loans made thereafter and (y) references herein to the term
“Swingline Bank” shall be deemed to refer to such successor or to any previous
Swingline Bank, or to such successor and all previous Swingline Banks, as the
context shall require. After the replacement of the Swingline Bank hereunder,
the replaced Swingline Bank shall remain a party hereto and shall continue to
have all the rights and obligations of a Swingline Bank under this Agreement
with respect to Swingline Loans made by it prior to its replacement, but shall
not be required to make additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline Bank,
the Swingline Bank may resign as a Swingline Bank at any time upon thirty days’
prior written notice to the Administrative Agent, Carlisle and the Revolving
Banks, in which case, such Swingline Bank shall be replaced in accordance this
Section.
SECTION 2.06.    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. The Co-Borrowers hereby jointly and severally
unconditionally promise to pay: (i) to the Administrative Agent for the account
of each Bank the then unpaid principal amount of each Revolving Loan on the
Revolving Termination Date in the currency of such Revolving Loan, (ii) to the
Administrative Agent for the account of each Bank the then unpaid principal
amount of each Money Market Loan on the last day of the Interest Period
applicable to such Loan, (iii) to the Administrative Agent for the benefit of
the Swingline Bank the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Termination Date and the first date after such
Swingline Loan is made that is the 15th day or last day of a calendar month and
is at least two Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing or Money Market Borrowing is made, the
Co-Borrowers shall repay all Swingline Loans then outstanding, and (iv) to the
Administrative Agent for the account of each applicable Term Bank, the unpaid
principal amount of each Term Loan made to the Co-Borrowers in installments on
the dates and in the amounts indicated for the Term Loan in the Term Loan
Supplement.
(b)    Accounts of Each Bank. Each Bank shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Co-Borrowers to such Bank resulting from each Loan made by such Bank, including
the amounts of principal and interest payable and paid to such Bank from time to
time hereunder.
(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Borrowing made
hereunder, the type thereof and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Co-Borrowers to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Banks and each Bank’s share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Bank or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the joint and several
obligation of the Co-Borrowers to repay the Loans in accordance with the terms
of this Agreement.
(e)    Promissory Notes. Any Bank may request that Loans made by it be evidenced
by one or more Notes. In such event, the Co-Borrowers shall prepare, execute and
deliver to such Bank one or more Notes payable to such Bank (or, if requested by
such Bank, to such Bank and its registered assigns) and payable in the original
principal amount of the applicable Commitment. Thereafter, the Loans evidenced


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 36
ACTIVE 221393034

--------------------------------------------------------------------------------




by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.06) be represented by one or more Notes in such form
payable to the payee named therein (or, if requested by such payee, to such
payee and its registered assigns).
SECTION 2.07.    Maturity of Loans.
(a)    Revolving Loans. Each Revolving Loan shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued
thereon), on the Revolving Termination Date.
(b)    [Reserved].
(c)    Money Market Loans. Each Money Market Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon), on the last day of the Interest Period applicable thereto.
(d)    Swingline Loans. Each Swingline Loan shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued thereon)
as provided in Section 2.06(a)(iii) and Section 2.08.
(e)    Term Loans. Each Term Loan shall mature, and the unpaid principal amount
thereof shall be due and payable (together with interest accrued thereon) on the
Term Loan Termination Date and as otherwise provided in the Term Loan
Supplement.
SECTION 2.08.    Interest Rates.
(a)    ABR Loans. Each ABR Loan (including each Swingline Loan, which may only
accrue interest under the terms of this clause (a)) shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Alternate Base Rate
for such day plus the Applicable Rate. Such interest shall be payable quarterly
in arrears on each Quarterly Payment Date and on the Termination Date applicable
to such Loan and, with respect to the principal amount of any ABR Loan that is
prepaid or converted to a Eurodollar Loan, on the date of such prepayment or
conversion; provided that interest on Swingline Loans shall be due and payable
on the day that such Swingline Loan is required to be repaid. Any overdue
principal of or interest on any ABR Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to ABR Loans for such day.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing of
Eurodollar Revolving Loans shall bear interest (i) at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Money Market LIBOR Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Money
Market Margin applicable to such Loan.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Co-Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 37
ACTIVE 221393034

--------------------------------------------------------------------------------




(d)    Accrued Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the Revolving Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    Interest Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest (i) computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in British Pounds Sterling and
Canadian dollars shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
(f)    Money Market Loans. Subject to Section 8.01, each Money Market LIBOR Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
LIBO Rate for such Interest Period plus (or minus) the Money Market Margin
quoted by the Bank making such Loan in accordance with Section 2.03. Each Fixed
Rate Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the Fixed
Rate quoted by the Bank making such Loan in accordance with Section 2.03. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.
SECTION 2.09.    Fees.
(a)    Facility Fees. The Co-Borrowers shall jointly and severally pay to the
Administrative Agent for the account of each Bank a facility fee which shall
accrue at the Applicable Rate on the daily aggregate amount of the Revolving
Commitment of such Bank (whether used or unused) during the period from and
including the Effective Date to but excluding the date of termination of the
Revolving Commitments in their entirety; provided that, if such Bank continues
to have any Revolving Credit Exposure after its Revolving Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Bank’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Bank
ceases to have any Revolving Credit Exposure. Accrued fees under this subsection
shall be payable quarterly in arrears on each Quarterly Payment Date and on the
date of termination of the Revolving Commitments in their entirety (and, if
later, the date the Revolving Credit Exposure shall be repaid or no longer
outstanding); provided that any facility fees accruing after the date on which
the Revolving Commitments terminate shall be payable on demand. All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    Letter of Credit Fees. The Co-Borrowers jointly and severally agree to
pay (i) to the Administrative Agent for the account of each Revolving Bank a
participation fee with respect to its participations in each outstanding Letter
of Credit, which shall accrue on the daily maximum amount then available to be
drawn under such Letter of Credit at the same Applicable Rate used to determine
the interest rate applicable to Eurodollar Revolving Loans, during the period
from and including the Effective Date to


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 38
ACTIVE 221393034

--------------------------------------------------------------------------------




but excluding the later of the date on which such Revolving Bank’s Revolving
Commitment terminates and the date on which such Revolving Bank ceases to have
any LC Exposure, and (ii) to each Issuing Bank for its own account a fronting
fee with respect to each Letter of Credit issued by such Issuing Bank, which
shall accrue at the rate of 0.125% per annum on the daily maximum amount then
available to be drawn under such Letter of Credit, during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure with respect to Letters of Credit issued by such Issuing
Bank, as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment or extension of any Letter of Credit and other processing fees, and
other standard costs and charges, of such Issuing bank relating the Letters of
Credit as from time to time in effect. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    Payment Provisions. The Co-Borrowers jointly and severally agree to pay
to the Administrative Agent, for its own account, fees payable in the amounts
and at the times separately agreed upon between the Co-Borrowers and the
Administrative Agent. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the Banks.
Fees paid shall not be refundable under any circumstances.
SECTION 2.10.    Termination or Reduction of Commitments.
(a)    Unless previously terminated, all Revolving Commitments shall terminate
on the Revolving Termination Date. Any Term Loan Commitment shall terminate upon
the funding of the related Term Loan.
(b)    The Co-Borrowers may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Co-Borrowers shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.12, (A) the Dollar Amount any Bank’s
Revolving Credit Exposure would exceed its Revolving Commitment or (B) the sum
of the Dollar Amount of Total Revolving Credit Exposure plus the aggregate
principal amount of outstanding Money Market Loans would exceed the total
Revolving Commitments.
(c)    Carlisle shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days (or such lesser period as the
Administrative Agent shall agree to in writing) prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Carlisle pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by Carlisle may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other transactions specified therein, in which case such notice may be revoked
by Carlisle (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 39
ACTIVE 221393034

--------------------------------------------------------------------------------




satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Revolving Banks in accordance with their respective Revolving
Commitments.
SECTION 2.11.    [Reserved].
SECTION 2.12.    Prepayments.
(a)    Prepayment of Loans. The Co-Borrowers shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section; provided that no
Co-Borrower shall have the right to prepay any Money Market Loan prior to the
maturity thereof without the prior consent of the Bank thereof.
(b)    Notice of Prepayment. The applicable Co-Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Bank) by written notice (promptly followed by telephonic confirmation
of such request) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, Local Time, three (3) Business
Days (in the case of a Eurodollar Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurodollar Borrowing denominated in an
Available Currency), in each case before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 1:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.10, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.10. Promptly following
receipt of any such, the Administrative Agent shall advise the Banks of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in this Article II, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.08 and (ii) break funding payments pursuant to Section 8.04.
(c)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Available Currencies, as of the most recent Revaluation Date with
respect to each such Credit Event) exceeds the total Revolving Commitment or
(B) the Available Currency Exposure (so calculated), as of the most recent
Revaluation Date with respect to each such Credit Event, exceeds the Available
Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (so calculated) exceeds 105% of the Revolving
Commitment or (B) the Available Currency Exposure, as of the most recent
Revaluation Date with respect to each such Credit Event, exceeds 105% of the
Available Currency Sublimit, the Co-Borrowers jointly and severally agree in
each case to immediately repay Revolving Loan Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to Section
2.17(j), as applicable, in an aggregate principal amount sufficient to cause
(x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the total Revolving Commitments and
(y) the Available Currency Exposure to be less than or equal to the Available
Currency Sublimit, as applicable.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 40
ACTIVE 221393034

--------------------------------------------------------------------------------




SECTION 2.13.    General Provisions as to Payments.
(a)    The Co-Borrowers shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 8.03, Section 8.04 or
Section 8.05, or otherwise) prior to (i) in the case of payments denominated in
Dollars, 12:00 noon, New York City time and (ii) in the case of payments
denominated in an Available Currency, not later than 12:00 noon, Available
Currency Office time, in each case, on the date when due or the date fixed for
any prepayment hereunder, in immediately available funds, without setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
in New York City or, in the case of a Credit Event denominated in an Available
Currency, the Administrative Agent’s Available Currency Office for such
currency, except payments to be made directly to Issuing Banks or Swingline Bank
as expressly provided herein and except that payments pursuant to Section 8.03,
Section 8.04, Section 8.05 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Available Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Co-Borrowers
are not able to make payment to the Administrative Agent for the account of the
Banks in such Original Currency, then all payments to be made by the
Co-Borrowers hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Co-Borrowers take all risks of the imposition of any such currency control or
exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Bank shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Bank receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Bank, then the Bank receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Banks to the
extent necessary so that the benefit of all such payments shall be shared by the
Banks ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 41
ACTIVE 221393034

--------------------------------------------------------------------------------




to the extent of such recovery, without interest, and (ii) the provisions of
this paragraph shall not be construed to apply to any payment made by a
Co-Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Bank as consideration for the assignment
of or sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to any Co-Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each of the Co-Borrowers consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Bank acquiring a participation pursuant to the foregoing arrangements may
exercise against such Co-Borrower rights of setoff and counterclaim with respect
to such participation as fully as if such Bank were a direct creditor of such
Co-Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Banks or the Issuing Banks pursuant to the terms hereof or any other Loan
Document (including any date that is fixed for prepayment by notice from any
Co-Borrower to the Administrative Agent pursuant to Section 2.12(b)), notice
from Carlisle or any Co-Borrower that the Co-Borrowers will not make such
payment or prepayment, the Administrative Agent may assume that a Co-Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Banks or the Issuing Banks, as the case
may be, the amount due. In such event, if no Co-Borrower has in fact made such
payment, then each of the Banks or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Bank or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Available Currency Rate in the case of Loans denominated in an
Available Currency).
SECTION 2.14.    [Reserved].
SECTION 2.15.    [Reserved].
SECTION 2.16.    Method of Electing Interest Rates.
(a)    Committed Borrowings. The Loans included in each Committed Borrowing
shall bear interest initially at the type of rate specified by Carlisle in the
applicable Notice of Committed Borrowing. Thereafter, Carlisle may from time to
time elect to change or continue the type of interest rate borne by each Group
of Loans (subject to Section 2.16(d) and the provisions of Article VIII and not
including any Money Market Loans or Swingline Loans), as follows:
(i)    if such Loans are ABR Loans, Carlisle may elect to convert such Loans to
Eurodollar Loans as of any Eurodollar Business Day;
(ii)    if such Loans are Available Currency Loans, the Co-Borrowers may elect
to continue such Loans as Available Currency Loans, as of the end of any
Interest Period applicable thereto, for an additional Interest Period, subject
to Section 8.04 if any such conversion is effective on any day other than the
last day of an Interest Period applicable to such Loans; and
(iii)    if such Loans are Eurodollar Loans, Carlisle may elect to convert such
Loans to ABR Loans as of any Domestic Business Day or may elect to continue such
Loans as Eurodollar Loans, as of the end of any Interest Period applicable
thereto, for an additional Interest Period, subject to Section 8.04 if any such
conversion is effective on any day other than the last day of an Interest Period
applicable to such Loans.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 42
ACTIVE 221393034

--------------------------------------------------------------------------------




Each such election shall be made by delivering an Interest Election Request to
the Administrative Agent not later than 10:30 A.M. (New York City time): (A) in
the case of conversion to or continuation of a Eurodollar Loan, on the third
Eurodollar Business Day before the conversion or continuation selected in such
notice is to be effective; and (B) in the case of conversion to an ABR Loan, on
the Domestic Business Day of the conversion. Any Interest Election Request
applicable to the continuation of an Available Currency Loan shall be delivered
to the Administrative Agent’s office designated for such purpose not later than
10:30 A.M. (Available Currency Office time) three Available Currency Business
Days before the proposed continuation. A Interest Election Request may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each at least
$10,000,000 (unless such portion is comprised of ABR Loans). If no such notice
is timely received before the end of an Interest Period for any Group of
Eurodollar Loans, the Co-Borrowers shall be deemed to have elected that such
Group of Loans be converted to ABR Loans at the end of such Interest Period. If
no such notice is timely received before the end of an Interest Period for any
Group of Available Currency Loans, the Co-Borrowers shall be deemed to have
elected that such Group of Loans be continued for an Interest Period of one
month.
(b)    Contents of Interest Election Request. Each Interest Election Request
shall specify:
(i)    the Group of Loans (or portion thereof) to which such notice applies;
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.16(a);
(iii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Eurodollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
(iv)    if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period; and
(v)    if such Loans are Available Currency Loans and to be continued for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in an Interest Election Request shall comply with
the provisions of the definition of Interest Period.
(c)    Notice to Banks. Promptly after receiving an Interest Election Request
from Carlisle pursuant to Section 2.16(a), the Administrative Agent shall notify
each Bank of the contents thereof and such notice shall not thereafter be
revocable by Carlisle.
(d)    Limitation on Election. Carlisle shall not be entitled to elect to
convert any Loans to, or continue any Loans for an additional Interest Period if
(i) the aggregate principal amount of any Group of Eurodollar Loans created or
continued as a result of such election would be less than $10,000,000 or (ii) a
Default shall have occurred and be continuing when Carlisle delivers notice of
such election to the Administrative Agent. Carlisle shall not be entitled to
elect to continue any Available Currency Loans for an additional Interest Period
if the aggregate principal amount of any Group of Available Currency Loans
created or continued as a result of such election would be less than a Dollar
Amount equal to $10,000,000. Carlisle shall not be entitled to elect to continue
any Available Currency Loans for an additional Interest Period longer than one
month if a Default shall have occurred and be continuing when Carlisle delivers


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 43
ACTIVE 221393034

--------------------------------------------------------------------------------




notice of such election to the Administrative Agent. Money Market Loans may not
be converted or continued. This section shall not apply to Swingline Loans.
Swingline Loans shall accrue interest as ABR Loans and the Co-Borrowers may not
at any time elect to change the type of interest rate borne by the Swingline
Loans.
(e)    Payment of Accrued Interests. If any Loan is converted to a different
type of Loan, the Co-Borrowers shall jointly and severally pay, on the date of
such conversion, the interest accrued to such date on the principal amount being
converted.
SECTION 2.17.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, Carlisle
may request the issuance of letters of credit for the account of one or more of
the Co-Borrowers, denominated in Dollars and in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Revolving Credit Period.
(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), Carlisle shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective Issuing Bank) to an Issuing Bank selected by it and
to the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend or extend such Letter of Credit. In addition, as a condition to any such
Letter of Credit issuance, Carlisle shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in each case, as
required by the respective Issuing Bank and using such Issuing Bank’s standard
form (each, a “Letter of Credit Agreement”). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. A Letter of Credit shall be issued, amended or extended only if
(and upon issuance, amendment or extension of each Letter of Credit Carlisle
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension (i) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of Carlisle at such time shall not
exceed its Letter of Credit Commitment, (ii) the LC Exposure shall not exceed
$50,000,000, (iii) no Bank’s Revolving Credit Exposure shall exceed its
Revolving Commitment and (iv) the sum of the Total Revolving Credit Exposure
plus the aggregate principal amount of outstanding Money Market Loans shall not
exceed the total Revolving Commitments. Carlisle may, at any time and from time
to time, reduce the Letter of Credit Commitment of any Issuing Bank with the
consent of such Issuing Bank; provided that Carlisle shall not reduce the Letter
of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) above shall not
be satisfied.
An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank shall
prohibit, or require that such Issuing Bank refrain from, the issuance


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 44
ACTIVE 221393034

--------------------------------------------------------------------------------




of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any extension of the expiration date thereof, one year after such extension) and
(ii) the date that is five Business Days prior to the Revolving Termination
Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Banks, such Issuing Bank
hereby grants to each Revolving Bank, and each Revolving Bank hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Bank’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Bank hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the respective Issuing Bank,
such Revolving Bank’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Co-Borrowers on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Co-Borrowers for any reason, including after the Revolving
Termination Date. Each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Bank acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Co-Borrowers shall jointly and severally
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if Carlisle shall have received
notice of such LC Disbursement prior to 10:00 A.M., New York City time, on such
date, or, if such notice has not been received by Carlisle prior to such time on
such date, then not later than 12:00 noon, New York City time on the Domestic
Business Day immediately following the day that Carlisle receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that Carlisle may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.02 or Section 2.05(b) that such
payment be financed with an ABR Revolving Borrowing or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Co-Borrowers’ obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Co-Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Bank of
the applicable LC Disbursement, the payment then due from the Co-Borrowers in
respect thereof and such Revolving Bank’s Applicable Percentage thereof Promptly
following receipt of such notice, each Revolving Bank shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Co-Borrowers, in the same manner as provided in Section 2.04 with respect to
Loans made by such Revolving Bank (and Section 2.04


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 45
ACTIVE 221393034

--------------------------------------------------------------------------------




shall apply, mutatis mutandis, to the payment obligations of the Revolving
Banks), and the Administrative Agent shall promptly pay to the respective
Issuing Bank the amounts so received by it from the Revolving Banks. Promptly
following receipt by the Administrative Agent of any payment from the
Co-Borrowers pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the respective Issuing Bank or, to the extent that
Revolving Banks have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Revolving Banks and the applicable Issuing
Bank as their interests may appear. Any payment made by a Revolving Bank
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Co-Borrowers of their joint and several obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. Each Co-Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be joint,
several, absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the respective Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, a Co-Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Banks nor any Issuing Bank, nor
any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the respective Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to a Co-Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential of punitive damages, claims in
respect of which are hereby waived by each Co-Borrower to the extent permitted
by applicable law) suffered by such Co-Borrower that are caused by such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank (as finally determined by a
court of competent jurisdiction), each Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable law or the specific terms of the Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank
shall promptly after such examination notify the Administrative Agent and
Carlisle by telephone (confirmed by telecopy or electronic mail) of such demand
for payment if such Issuing Bank has made or


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 46
ACTIVE 221393034

--------------------------------------------------------------------------------




will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Co-Borrowers of their joint
and several obligation to reimburse such Issuing Bank and the Revolving Banks
with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank for any Letter of Credit shall make
any LC Disbursement, then, unless the Co-Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the reimbursement is due and
payable at the rate per annum then applicable to ABR Revolving Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Co-Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then the last
sentence of Section 2.08(a) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Bank pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank for such LC
Disbursement shall be for the account of such Revolving Bank to the extent of
such payment.
(i)    Replacement of an Issuing Bank.
(i)    Any Issuing Bank may be replaced at any time by written agreement among
Carlisle, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Banks of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Co-Borrowers shall jointly and severally pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to this
Section 2.17 and Article VIII. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.
(ii)     Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, Carlisle and the Banks, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.17(i)(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Carlisle receives notice from the
Administrative Agent or the Required Revolving Banks (or, if the maturity of the
Loans has been accelerated, Revolving Banks with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Co-Borrowers shall jointly and
severally deposit in an account with the Administrative Agent, in the name of
the Administrative Agent and for the benefit of the Banks (the “Collateral
Account”), an amount in cash equal to 103% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to either
Co-Borrower described in clause (g) or (h) of Section 6.01. Such deposit shall
be held by the Administrative Agent as collateral for the payment and


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 47
ACTIVE 221393034

--------------------------------------------------------------------------------




performance of the Obligations. In addition, and without limiting the foregoing
or paragraph (c) of this Section, if any LC Exposure remain outstanding after
the expiration date specified in said paragraph (c), the Co-Borrowers shall
immediately deposit into the Collateral Account an amount in cash equal to 103%
of such LC Exposure as of such date plus any accrued and unpaid interest
thereon.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the
Co‑Borrowers’ risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed, together
with related fees, costs and customary processing charges, and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Co-Borrowers for the LC Exposure at such time or, if the
maturity of the Revolving Loans has been accelerated (but subject to the consent
of the Required Revolving Banks), be applied to satisfy other Obligations. If
the Co-Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to Carlisle within three Domestic
Business Days after all Events of Default have been cured or waived.
SECTION 2.18.    Increase of Revolving Commitments. By written notice sent to
the Administrative Agent (which the Administrative Agent shall promptly
distribute to the Revolving Banks), Carlisle may request from time to time an
increase of the aggregate amount of the Revolving Commitments by an aggregate
amount equal to any integral multiple of $5,000,000 and not less than
$10,000,000; provided that (i) no Default shall have occurred and be continuing,
(ii) the aggregate amount of the Revolving Commitments shall not have been
reduced, nor shall Carlisle have given notice of any such reduction under
Section 2.10, (iii) the aggregate amount of the Revolving Commitments cannot be
increased pursuant to this Section 2.18 more than three (3) times; and (iv) at
no time shall the aggregate amount of the Revolving Commitments plus the Dollar
Amount of the outstanding principal amount of the Term Loans exceed
$1,500,000,000 in the aggregate. No Revolving Bank shall have any obligation to
increase its Revolving Commitment. A Revolving Bank’s decision whether to
increase its Revolving Commitment under this Section 2.18 if it is requested to
do so shall be made in such Revolving Bank’s sole and absolute discretion and
any failure to respond to a request shall be deemed to be a decision by such
Revolving Bank that it will not increase its Revolving Commitment. If one or
more of the Revolving Banks is not increasing its Revolving Commitment, then,
with notice to the Administrative Agent and the other Revolving Banks, another
one or more financial institutions, each as approved by the Co-Borrowers and the
Administrative Agent (a “New Bank”), may commit to provide an amount equal to
the aggregate amount of the requested increase that will not be provided by the
existing Revolving Banks (the “Increase Amount”); provided, that the Revolving
Commitment of each New Bank shall be at least $5,000,000 and the maximum number
of New Banks shall be three (3). Upon receipt of notice from the Administrative
Agent to the Revolving Banks and Carlisle that the Revolving Banks, or
sufficient Revolving Banks and New Banks, have agreed to commit to an aggregate
amount equal to the Increase Amount (or such lesser amount as the Co-Borrowers
shall agree, which shall be at least $10,000,000 and an integral multiple of
$5,000,000 in excess thereof), then: provided that no Default exists at such
time or after giving effect to the requested increase, the Co-Borrowers, the
Administrative Agent and the Revolving Banks willing to increase their
respective Revolving Commitments and the New Banks (if any) shall execute and
deliver an Increased Commitment Supplement (herein so called) in the form
attached as Exhibit G hereto. If all existing Revolving Banks shall not have
provided their pro rata portion of the requested increase, on the effective date
of the Increased Commitment Supplement the Revolving Banks shall make advances
among themselves (which may be through the Administrative Agent) so that after
giving effect thereto the Revolving Loans will be held by the Revolving Banks,
pro rata in accordance with their


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 48
ACTIVE 221393034

--------------------------------------------------------------------------------




respective Applicable Percentages hereunder. The advances made under this
Section by each Revolving Bank whose Applicable Percentage is new or has
increased under the Increased Commitment Supplement (as compared to its
Applicable Percentage prior to the effectiveness of the Increased Commitment
Supplement) shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Revolving Bank or Revolving Banks whose Applicable
Percentage has decreased (as compared to its Applicable Percentage prior to the
effectiveness of the Increased Commitment Supplement). The advances made under
this Section shall be ABR Borrowings made under each Revolving Bank’s Revolving
Commitment unless another type of Borrowing is selected by Carlisle to be
applicable thereto.
SECTION 2.19.    Carlisle as Agent for CSL LLC. CSL LLC hereby irrevocably
appoints Carlisle as its agent hereunder for the purposes of acting on its
behalf in connection with this Agreement as specified herein including for the
purpose of requesting, converting and continuing Borrowings and authorizes
Carlisle to take such actions on its behalf and to exercise such powers on its
behalf as are delegated to Carlisle by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
SECTION 2.20.    Co-Borrowers’ Acknowledgment of Benefit and Liability. Each
Co-Borrower expressly acknowledges that it has benefited and will benefit,
directly and indirectly, from each and every Loan and Letter of Credit, whether
or not such Co-Borrower is or was the actual borrower in respect of such Loan or
on whose actual account such Letter of Credit was issued and hereby acknowledges
and undertakes, together with the other Co-Borrower, joint and several liability
for the punctual payment when due, whether at stated maturity, by acceleration
or otherwise, of all Obligations. Each Co-Borrower hereby acknowledges that the
Loan Documents to which the Co-Borrowers are a party are each the independent
and several obligation of each Co-Borrower and may be enforced against each
Co-Borrower separately, whether or not enforcement of any right or remedy
hereunder has been sought against the other Co-Borrower. Each Co-Borrower
further agrees that its liability hereunder and under the other Loan Documents
shall be absolute, unconditional, continuing and irrevocable. Each Co-Borrower
expressly waives any requirement that the Administrative Agent or any Bank
exhaust any right, power or remedy and proceeds against the other Co-Borrower
under this Agreement or under any other Loan Document, or against any other
Person under any guaranty of, or security for, any of the Obligations.
SECTION 2.21.    Limitation of CSL LLC Liability. Anything contained in this
Agreement to the contrary notwithstanding, if any Fraudulent Transfer Law (as
hereinafter defined) is determined by a court of competent jurisdiction to be
applicable to the obligations of CSL LLC under the Loan Documents, such
obligations of CSL LLC shall be limited to a maximum aggregate amount equal to
the largest amount that would not render its obligations under the Loan
Documents subject to avoidance as a fraudulent transfer or conveyance under
Section 544 of the United States Bankruptcy Code or any applicable provisions of
comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of CSL LLC, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of CSL LLC in respect of intercompany
indebtedness to Carlisle or other Affiliates of Carlisle to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by CSL
LLC under the Loan Documents) and after giving effect as an asset to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
CSL LLC pursuant to applicable law or pursuant to the terms of any agreement
(including without limitation any such rights of contribution under Section
2.22).
SECTION 2.22.    Contribution; Subrogation. The Co-Borrowers desire to allocate
among themselves, in a fair and equitable manner, their obligations arising
under the Loan Documents. Accordingly, in the event any payment or distribution
is made by a Co-Borrower under any Loan Document (a “Funding


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 49
ACTIVE 221393034

--------------------------------------------------------------------------------




Obligor”) that exceeds its Fair Share (as defined below), that Funding Obligor
shall be entitled to a contribution from the other Co-Borrower in the amount of
such Co-Borrower’s Fair Share Shortfall (as defined below), with the result that
all such contributions will cause each Co-Borrower’s Aggregate Payments (as
defined below) to equal its Fair Share. “Fair Share” means, with respect to a
Co-Borrower as of any date of determination, an amount equal to (i) the ratio of
(x) the Adjusted Maximum Amount (as defined below) with respect to such
Co-Borrower to (y) the aggregate of the Adjusted Maximum Amounts with respect to
all Co-Borrowers, multiplied by (ii) the aggregate amount paid or distributed on
or before such date by all Funding Obligors under the Loan Documents in respect
of the Obligations. “Fair Share Shortfall” means, with respect to a Co-Borrower
as of any date of determination, the excess, if any, of the Fair Share of such
Co-Borrower over the Aggregate Payments of such Co-Borrower. “Adjusted Maximum
Amount” means, with respect to a Co-Borrower as of any date of determination,
the maximum aggregate amount of the obligations of such Co-Borrower under the
Loan Documents, in each case determined in accordance with the provisions hereof
and thereof (including the provisions of Section 2.21); provided that, solely
for purposes of calculating the Adjusted Maximum Amount with respect to any
Co‑Borrower for purposes of this Section, the assets or liabilities arising by
virtue of any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Co-Borrower. “Aggregate Payments”
means, with respect to a Co-Borrower as of any date of determination, the
aggregate amount of all payments and distributions made on or before such date
by such Co-Borrower in respect of the Loan Documents (including, in respect of
this Section or any similar provision contained in any other Loan Documents).
The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Obligor. The allocation among Co‑Borrowers of their obligations as set
forth in this Section shall not be construed in any way to limit the liability
of any Co-Borrower under any Loan Document. In the event a payment is made by a
Co-Borrower in excess of its Fair Share, then such Co-Borrower shall be
subrogated to the rights then held by Administrative Agent with respect to the
Obligations to the extent to which the Obligations were discharged by such
Co-Borrower and, in addition, upon payment by such Co-Borrower of any sums to
Administrative Agent hereunder in excess of its Fair Share, all rights of such
Co-Borrower against the other Co-Borrower arising as a result therefrom by way
of right or subrogation, reimbursement, or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of the Obligations.
SECTION 2.23.    Joint and Several Obligations Absolute. If acceleration of the
time for payment of any amount payable by a Co-Borrower under the Obligations is
stayed upon the insolvency, bankruptcy, or reorganization of the other
Co-Borrower, all such amounts otherwise subject to acceleration shall
nonetheless be payable by the other Co-Borrower hereunder forthwith on demand by
Administrative Agent. Each Co-Borrower hereby agrees that its joint and several
liability for the Obligations of the other Co‑Borrower (the “Other Obligations”)
shall not be released, discharged, diminished, impaired, reduced, or affected
for any reason or by the occurrence of any event, including, without limitation,
one or more of the following events, whether or not with notice to or the
consent of any Co-Borrower: (a) the taking or accepting of collateral as
security for any or all of the Other Obligations or the release, surrender,
exchange, or subordination of any collateral now or hereafter securing any or
all of the Other Obligations; (b) any partial release of the liability of any
Co-Borrower hereunder, or the full or partial release of any Co‑Borrower from
liability for any or all of the Other Obligations; (c) any disability of any
other Co‑Borrower, or the dissolution, insolvency, or bankruptcy of the other
Co-Borrower or any other party at any time liable for the payment of any or all
of the Other Obligations; (d) any renewal, extension, modification, waiver,
amendment, or rearrangement of any or all of the Other Obligations or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Other Obligations; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by
Administrative Agent or any Bank to any other Obligor or any other party ever
liable for any or all of the Other Obligations; (f) any neglect, delay,
omission, failure, or refusal of Administrative Agent or any Bank to take or
prosecute any action for the


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 50
ACTIVE 221393034

--------------------------------------------------------------------------------




collection of any of the Other Obligations or to foreclose or take or prosecute
any action in connection with any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Other Obligations; (g) the
unenforceability or invalidity of any or all of the Other Obligations or of any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Other Obligations; (h) any payment by the other Co-Borrower
or any other party to Administrative Agent or any Bank is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or any Bank is required to refund any payment or pay
the amount thereof to someone else; (i) the settlement or compromise of any of
the Other Obligations; (j) the non-perfection of any security interest or lien
securing any or all of the Other Obligations; (k) any impairment of any
collateral securing any or all of the Other Obligations; (l) the failure of
Administrative Agent or any Bank to sell any collateral securing any or all of
the Other Obligations in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of the other Co-Borrower; or (n) any other circumstance which might
otherwise constitute a defense available to, or discharge of, either Co-Borrower
(other than payment of the Other Obligations).
SECTION 2.24.    Subordination. Each Co-Borrower hereby agrees that the
Subordinated Indebtedness (as defined below) shall be subordinate and junior in
right of payment to the prior payment in full in cash of the Obligations. The
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be made or
given, directly or indirectly by or on behalf of any Subordination Party
(hereafter defined) or received, accepted, retained or applied by either
Co-Borrower unless and until the Obligations have been fully paid in cash;
except that when no Event of Default exists, a Co-Borrower shall have the right
to receive payments on the Subordinated Indebtedness made in the ordinary course
of business. When an Event of Default exists, no payments of principal or
interest may be made or given, directly or indirectly, by or on behalf of any
Subordination Party or received, accepted, retained or applied by any
Co-Borrower unless and until the Obligations have been fully paid in cash. If
any sums shall be paid to a Co-Borrower by any Subordination Party or any other
Person on account of the Subordinated Indebtedness when such payment is not
permitted hereunder, such sums shall be held in trust by such Co-Borrower for
the benefit of Administrative Agent and the Banks and shall forthwith be paid to
Administrative Agent without affecting the liability of either Co-Borrower under
this Agreement and may be applied by Administrative Agent against the
Obligations in accordance with this Agreement. For purposes of this Agreement
and with respect to a Co-Borrower, the term “Subordinated Indebtedness” means
all indebtedness, liabilities, and obligations of the other Co-Borrower (herein
a “Subordination Party”) to such Co-Borrower, whether such indebtedness,
liabilities, and obligations now exist or are hereafter incurred or arise, or
are direct, indirect, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by such Co-Borrower. Each Co-Borrower agrees that any and all Liens
(including any judgment liens), upon any Subordination Party’s assets securing
payment of any Subordinated Indebtedness shall be and remain inferior and
subordinate to any and all Liens upon any Subordination Party’s assets securing
payment of the Obligations or any part thereof, regardless of whether such Liens
in favor of a Co-Borrower, Administrative Agent or any Bank presently exist or
are hereafter created or attached. Without the prior written consent of
Administrative Agent, no Co-Borrower shall (i) file suit against any
Subordination Party or exercise or enforce any other creditor’s right it may
have against any Subordination Party, or (ii) foreclose, repossess, sequester,
or otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any obligations of any Subordination Party to such
Co-Borrower or any Liens held by such Co‑Borrower on assets of any


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 51
ACTIVE 221393034

--------------------------------------------------------------------------------




Subordination Party. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceeding
involving any Subordination Party as debtor, Administrative Agent shall have the
right to prove and vote any claim under the Subordinated Indebtedness and to
receive directly from the receiver, trustee or other court custodian all
dividends, distributions, and payments made in respect of the Subordinated
Indebtedness until the Obligations have been paid in full in cash.
Administrative Agent may apply any such dividends, distributions, and other
payments against the Obligations in accordance with this Agreement.
ARTICLE III
CONDITIONS
SECTION 3.01.    Closing. The effectiveness of this Agreement to amend and
restate the Prior Credit Agreement is subject to the condition precedent that
the Administrative Agent shall have received each of the following, each dated
the Effective Date unless otherwise indicated or not applicable:
(a)    a counterpart of this Agreement signed on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
(b)    a customary opinion of Kirkland & Ellis LLP, counsel for the
Co-Borrowers, addressed to the Administrative Agent and the Banks and otherwise
in form and substance reasonably satisfactory to the Administrative Agent;
(c)    all fees and other amounts due and payable on or prior to the Effective
Date for which invoices have been presented two (2) Business Days prior to the
Effective Date, including, without limitation, the upfront fees Carlisle and the
Administrative Agent have agreed to pay to each Bank, all unpaid interest and
fees accrued under the Prior Credit Agreement through the Effective Date and any
amounts due under Section 2.14 of the Prior Credit Agreement as a result of the
termination of the interest periods thereunder;
(d)    all documents the Administrative Agent may reasonably request relating to
the existence of the Co-Borrowers, the corporate authority for and the validity
of the Loan Documents and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;
(e)    to the extent any Co-Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation and any Bank delivers a written
request to such Co-Borrower at least ten (10) days prior to the Effective Date,
then the Administrative Agent and the Banks shall have received at least five
(5) days prior to the Effective Date, and be reasonably satisfied in form and
substance with, a Beneficial Ownership Certification in relation to such
Co-Borrower (provided that upon the execution and delivery by such Bank of its
signature page to this Agreement, the condition set forth in this clause (f)
shall be deemed to be satisfied); and
(f)    upon the reasonable request of any Bank made in writing at least ten (10)
days prior to the Effective Date, the Co-Borrowers shall have provided to such
Bank, and such Bank shall be reasonably satisfied with, the documentation and
other information so requested in connection with applicable “know your
customer” and Anti-Money Laundering Laws, including, without limitation, the
Patriot Act, in each case at least five (5) days prior to the Effective Date.
The Administrative Agent shall promptly notify Carlisle and the Banks of the
date when all documents required to be delivered as a condition to the
effectiveness of this Agreement have been delivered, such date shall be the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto; provided


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 52
ACTIVE 221393034

--------------------------------------------------------------------------------




that unless the Administrative Agent notifies Carlisle and the Banks to the
contrary, the Effective Date shall be the date of this Agreement. The execution
of this Agreement by the Co-Borrowers shall be deemed to be a representation and
warranty by Carlisle on the Effective Date as to the facts specified in
clauses (c), (d) and (e) of Section 3.02.
SECTION 3.02.    Borrowings. The obligation of each Bank to make a Loan on the
occasion of any Borrowing, and any agreement of an Issuing Bank to consider
issuing, amending, renewing or extending any Letter of Credit, is subject to the
satisfaction of the following conditions:
(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02 or Section 2.03, as the case may be, if a Loan is requested or
if an issuance, amendment, renewal or extension of a Letter of Credit is
requested, receipt by the Administrative Agent and the applicable Issuing Bank
of a request therefor under the terms of Section 2.17(a) or if a Swingline Loan
is requested, receipt by the Administrative Agent and Swingline Bank of a
request therefor under the terms of Section 2.05(b);
(b)    immediately after such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, the aggregate Revolving Credit Exposure will
not exceed the aggregate amount of the Revolving Commitments and the aggregate
Available Currency Exposure will not exceed the Available Currency Sublimit;
(c)    immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no Default or Event of Default
shall have occurred and be continuing, and
(d)    the representations and warranties of the Co-Borrowers set forth in the
Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, in the case of
any representation or warranty already qualified by materially, in all respects)
as of such earlier date.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by Carlisle
on the date of such Borrowing or the date of such issuance, amendment, renewal
or extension, as applicable, as to the facts specified in clauses (b), (c) and
(d) of this Section.
SECTION 3.03.    Term Loans. In addition to the conditions precedent set forth
in Section 3.02 of this Agreement, the obligation of any Term Bank to make any
Term Loan is subject to the condition precedent that the Administrative Agent
shall have received:
(a)    a fully executed and completed copy of the related Term Loan Supplement;
(b)    a certificate dated as of the date of the Term Loan Supplement signed by
the Co-Borrowers: (i) demonstrating compliance with the requirements of Section
2.01(d)(i) and (ii) confirming compliance with the conditions set forth in
clauses (d) and (e) of Section 3.02; and
(c)    the Administrative Agent shall have received such other documentation as
the Administrative Agent, any Bank or counsel to the Administrative Agent may
reasonably request.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 53
ACTIVE 221393034

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Carlisle represents and warrants that:
SECTION 4.01.    Corporate Existence and Power. Each Co-Borrower is a
corporation or limited liability company, as applicable duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and has all corporate or limited
liability company powers, as applicable and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
SECTION 4.02.    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Co-Borrower of this Agreement and
the other Loan Documents are within the corporate or limited liability company
powers, as applicable, of each Co-Borrower, have been duly authorized by all
necessary corporate or limited liability company action, as applicable, require
no action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or
formation, as applicable or by-laws or operating agreement, as applicable, of
either Co-Borrower or of any agreement, judgment, injunction, order, decree or
other instrument binding upon Carlisle or any of its Material Subsidiaries or
result in the creation or imposition of any Lien on any asset of Carlisle or any
of its Material Subsidiaries.
SECTION 4.03.    Binding Effect. This Agreement constitutes a valid and binding
agreement of each Co-Borrower and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of each Co-Borrower, in each case enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity.
SECTION 4.04.    Financial Information.
(a)    Year End Financial Statements. The consolidated balance sheet of Carlisle
and its Consolidated Subsidiaries as of December 31, 2018 and the related
consolidated statements of cash flow, earnings and shareholders’ equity for the
fiscal year then ended, set forth in Carlisle’s 2018 Form 10–K, a copy of which
has been delivered to each of the Banks, fairly present, in conformity with
generally accepted accounting principles, the consolidated financial position of
Carlisle and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.
(b)    Quarterly Financial Statements. The consolidated balance sheet of
Carlisle and its Consolidated Subsidiaries as of September 30, 2019 and the
related consolidated statements of cash flow, earnings and shareholders’ equity
for the portion of the fiscal year then ended, set forth in Carlisle’s most
recent Form 10–Q, a copy of which has been delivered to each of the Banks,
fairly present, in conformity with generally accepted accounting principles, the
consolidated financial position of Carlisle and its Consolidated Subsidiaries as
of such date and their consolidated results of operations and cash flows for
such portion of such fiscal year.
(c)    No Material Adverse Change. From December 31, 2018 to the date of this
Agreement, there has been no material adverse change in the business, financial
position, results of operations or prospects of Carlisle and its Consolidated
Subsidiaries, considered as a whole, except for matters arising solely from
general factors relating to the industries in which Carlisle and its
Consolidated Subsidiaries are principally engaged and general economic factors
relating to the markets in which Carlisle and its Consolidated


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 54
ACTIVE 221393034

--------------------------------------------------------------------------------




Subsidiaries are principally engaged in business, which in any such event do not
have a disproportionate impact on Carlisle or any such Consolidated Subsidiary
as compared to other companies engaged in such industries or lines of
businesses.
SECTION 4.05.    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of Carlisle threatened against or affecting,
Carlisle or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of
Carlisle and its Consolidated Subsidiaries, considered as a whole, or which in
any manner draws into question the validity or enforceability of this Agreement
or the Notes.
SECTION 4.06.    Compliance with ERISA. Each Co-Borrower has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan maintained by any Co-Borrower and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA, to the extent that any of
the foregoing would have a Material Adverse Effect.
SECTION 4.07.    Environmental Matters. Neither Carlisle nor any of its
Subsidiaries is subject to any liabilities under, or any costs required to
correct a violation of, Environmental Law (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned by Carlisle or any of its Subsidiaries, any
capital or operating expenditures required to correct a noncompliance with
Environmental Law or a condition of any license, permit or contract issued
pursuant thereto, any order from a Governmental Authority requiring the periodic
or permanent shutdown of any facility or reduction in the level of or change in
the nature of operations conducted thereat, any liabilities in connection with
off-site disposal of Hazardous Substances, and any actual or potential
liabilities to third parties, including employees) that could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 4.08.    Taxes. Carlisle and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by Carlisle or any Subsidiary
except such taxes and charges as may be contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of Carlisle and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of Carlisle, adequate.
SECTION 4.09.    Subsidiaries. Each of Carlisle’s corporate Subsidiaries is a
corporation or limited liability company, as applicable, duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, as applicable, and has all corporate or limited
liability company powers, as applicable, and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted except where failure to have such powers, licenses, authorizations,
consents or approvals could not reasonably be expected to have a Material
Adverse Effect. Material Subsidiaries in existence as of the Effective Date are
listed on Schedule 4.09 hereto.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 55
ACTIVE 221393034

--------------------------------------------------------------------------------




SECTION 4.10.    No Regulatory Restrictions on Borrowing. Neither Co-Borrowers
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended or otherwise subject to any regulatory scheme which restricts
its ability to incur debt.
SECTION 4.11.    Full Disclosure. All information heretofore furnished by
Carlisle to the Administrative Agent or Bank for purposes of or in connection
with this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by Carlisle to the Administrative Agent or Bank
will be, true and accurate in all material respects on the date as of which such
information is stated or certified. Carlisle has disclosed to the Banks in
writing any and all facts which, in the reasonable judgment of Carlisle,
materially and adversely affect or may affect (to the extent Carlisle can now
reasonably foresee), the business, operations or financial condition of Carlisle
and its Consolidated Subsidiaries, taken as a whole, or the ability of the
Co-Borrowers to perform their respective obligations under this Agreement.
SECTION 4.12.    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
(x) Within forty-five (45) days from the date hereof, Carlisle will implement
and maintain in effect policies and procedures reasonably designed to promote
compliance by Carlisle, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Money Laundering Laws and applicable
Sanctions, (y) Carlisle has implemented and maintains in effect policies and
procedures reasonably designed to promote compliance by Carlisle, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, and (z) Carlisle, its Subsidiaries and their respective
officers and directors and, to the knowledge of Carlisle, its employees and
agents, are in compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions in all material respects.  None of (a) Carlisle, any
Subsidiary, any of their respective directors or officers or employees, or
(b) to the knowledge of Carlisle, any agent of Carlisle or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Laws, Anti-Money Laundering Laws or applicable Sanctions.
SECTION 4.13.    EEA Financial Institutions. No Co-Borrower is an EEA Financial
Institution.
ARTICLE V
COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, Carlisle covenants and agrees with the
Banks that:
SECTION 5.01.    Information. Carlisle will furnish to each of the Banks:
(a)    Annual Financial Statements. As soon as available and in any event within
90 days after the end of each fiscal year of Carlisle, a consolidated balance
sheet of Carlisle and its Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of cash flows, earnings and
shareholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by independent
public accountants of nationally recognized standing;
(b)    Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of Carlisle, a consolidated balance sheet of Carlisle and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 56
ACTIVE 221393034

--------------------------------------------------------------------------------




statements of cash flows, earnings and shareholders’ equity for such quarter and
for the portion of Carlisle’s fiscal year ended at the end of such quarter,
setting forth in the case of such statements of cash flows, earnings and
shareholders’ equity, in comparative form the figures for the corresponding
quarter and the corresponding portion of Carlisle’s previous fiscal year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by the
chief financial officer or the chief accounting officer of Carlisle;
(c)    Compliance Certificate. Simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate of
the chief financial officer or the chief accounting officer of Carlisle
(i) setting forth in reasonable detail the calculations required to establish
whether Carlisle was in compliance with the requirements of Section 5.09 to
Section 5.12, inclusive, on the date of such financial statements and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which Carlisle is taking or proposes to take
with respect thereto;
(d)    Accountant’s Certification. Simultaneously with the delivery of each set
of financial statements referred to in clause (a) above, a statement of the firm
of independent public accountants which reported on such statements (i) whether
anything has come to their attention to cause them to believe that any Default
existed on the date of such statements and (ii) confirming the calculations set
forth in the officer’s certificate delivered simultaneously therewith pursuant
to clause (c) above;
(e)    Notice of Default. Within five days after any officer of Carlisle obtains
actual knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate of the chief financial officer or the
chief accounting officer of Carlisle setting forth the details thereof and the
action which Carlisle is taking or proposes to take with respect thereto;
(f)    Shareholder Material. Promptly upon the mailing thereof to the
shareholders of Carlisle generally, copies of all financial statements, reports
and proxy statements so mailed;
(g)    SEC Filings. Promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S‑8 or its equivalent) and reports on Forms 10–K, 10–Q and 8–K (or their
equivalents) which Carlisle shall have filed with the Securities and Exchange
Commission;
(h)    ERISA Matters. To the extent it would reasonably be expected to result in
any material liability to any Co-Borrower, if and when any Co-Borrower or, to
the extent any Co-Borrower has actual knowledge thereof, any member of the ERISA
Group, (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan, or knows
that the plan administrator of any Plan has given or is required to give notice
of any such reportable event, a copy of the notice of such reportable event
given or required to be given to the PBGC; (ii) receives notice of complete or
partial withdrawal liability under Title IV of ERISA or notice that any
Multiemployer Plan is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice, or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 57
ACTIVE 221393034

--------------------------------------------------------------------------------




Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the chief
financial officer or the chief accounting officer of Carlisle setting forth
details as to such occurrence and action, if any, which Carlisle is required or
proposes to take;
(i)    Ratings. Promptly after any officer of Carlisle obtains actual knowledge
that any Rating Agency shall have announced a change in the rating established
or deemed to have been established for the Index Debt, written notice of such
rating change; and
(j)     Other Information. From time to time (x) such additional information
regarding the financial position or business of Carlisle and its Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request,
(y) information and documentation reasonably requested by the Administrative
Agent or any Bank for purposes of compliance with applicable “know your
customer” and Anti-Money Laundering Laws, including the Patriot Act and the
Beneficial Ownership Regulation and (z) at the request of the Administrative
Agent or any Bank, any change in the information provided in the Beneficial
Ownership Certification delivered to such Bank that would result in a change to
the list of beneficial owners identified in such certification.
SECTION 5.02.    Payment of Obligations. Carlisle will pay and discharge, and
will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities (including, without
limitation, tax liabilities and claims of materialmen, warehousemen and the like
which if unpaid might by law give rise to a Lien), except where the same may be
contested in good faith by appropriate proceedings, and will maintain, and will
cause each Subsidiary to maintain, in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.
SECTION 5.03.    Maintenance of Property; Insurance.
(a)    Maintenance of Property. Carlisle will keep, and will cause each
Subsidiary to keep, all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted; provided that
nothing in this Section shall prevent Carlisle or any Subsidiary from disposing
of any of its assets in the ordinary course of business.
(b)    Insurance. Carlisle will, and will cause each of its Subsidiaries to,
maintain (either in the name of Carlisle or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts, against at least such risks and
with such risk retention as are usually maintained, insured against or retained,
as the case may be, in the same general area by companies of established repute
engaged in the same or a similar business; and will furnish to the Banks, upon
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.
SECTION 5.04.    Conduct of Business and Maintenance of Existence. Carlisle will
preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section shall prohibit (i) the merger of a Subsidiary into Carlisle or
the merger or consolidation of a Subsidiary with or into another Person if the
corporation surviving such consolidation or merger is a Subsidiary and if, in
each case, after giving effect thereto, no Default shall have occurred and be
continuing or (ii) the termination of the corporate existence of any Subsidiary
if Carlisle in good faith determines that such termination is in the best
interest of Carlisle.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 58
ACTIVE 221393034

--------------------------------------------------------------------------------




SECTION 5.05.    Compliance with Laws. Carlisle will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws, Anti-Corruption Laws and Sanctions) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Carlisle will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by Carlisle, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions.
SECTION 5.06.    Inspection of Property, Books and Records. Carlisle will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit, and
will cause each Subsidiary to permit, representatives of any Bank at such Bank’s
expense to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.
SECTION 5.07.    Mergers and Sales of Assets. Carlisle will not (a) consolidate
or merge with or into any other Person or (b) sell, lease or otherwise transfer,
directly or indirectly, in any one transaction or in any series of related
transactions and whether effected pursuant to a division or otherwise, in each
case outside the ordinary course of business, more than 15% of Consolidated
Assets to any other Person or Persons; provided that (i) Carlisle may merge with
another Person if (x) Carlisle is the corporation surviving such merger and
(y) after giving effect to such merger, no Default shall have occurred and be
continuing; and (ii) Carlisle may sell accounts receivable and other rights to
payment in Permitted Securitization Transactions and the assets sold pursuant
thereto shall not be included as asset disposed of in the determining compliance
with the 15% limitation set forth above.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of
Carlisle and its Subsidiaries including, without limitation, to finance working
capital needs, to refinance indebtedness and to finance acquisitions and similar
investments. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X.
Carlisle will not request any Borrowing or Letter of Credit, and Carlisle shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or indirectly,
the proceeds of any Borrowing or Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or any other Person (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 5.09.    Negative Pledge. Neither Carlisle nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset (including Subsidiary
stock) now owned or hereafter acquired by it, except:
(a)    Existing Liens. Liens existing on the date of this Agreement securing
Debt outstanding on the date of this Agreement;


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 59
ACTIVE 221393034

--------------------------------------------------------------------------------




(b)    Liens of an Acquired Person. any Lien existing on any asset of any Person
at the time such Person becomes a Subsidiary and not created in contemplation of
such event;
(c)    Purchase Money Liens. any Lien on any asset securing Debt incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset, provided that such Lien attaches to such asset concurrently with or
within six months after the acquisition thereof;
(d)    Mergers, etc. any Lien on any asset of any Person existing at the time
such Person is merged or consolidated with or into Carlisle or a Subsidiary and
not created in contemplation of such event;
(e)    Liens Existing on an Acquired Asset. any Lien existing on any asset prior
to the acquisition thereof by Carlisle or a Subsidiary and not created in
contemplation of such acquisition;
(f)    Refinancings. any Lien arising out of the refinancing, extension, renewal
or refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;
(g)    Ordinary Course. Liens arising in the ordinary course of its business
which (i) do not secure Debt or Derivatives Obligations, (ii) do not secure any
obligation in an amount exceeding 10% of Consolidated Tangible Net Worth and
(iii) do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;
(h)    Liens for Taxes. any Lien for Taxes not yet due and payable or delinquent
and Liens for Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;
(i)    Securitization Liens. Liens on accounts receivable, other rights to
payment, the proceeds thereof and the accounts in which such proceeds are
deposited arising in connection with Permitted Securitization Transactions; and
(j)    Basket of Permitted Liens. Liens not otherwise permitted by the foregoing
clauses of this Section securing Debt or Derivatives Obligations in an aggregate
principal or face amount at any date not to exceed 10% of Consolidated Net
Tangible Assets.
SECTION 5.10.    Subsidiary Debt Limitation. Total Debt of Consolidated
Subsidiaries (excluding (i) Debt of a Subsidiary to Carlisle or to a
Wholly-Owned Subsidiary and (ii) Debt arising in connection with Permitted
Securitization Transactions) will at no time exceed 15% of Consolidated Net
Worth.
SECTION 5.11.    Leverage Ratio. The Leverage Ratio will at no time exceed 3.50
to 1.00; provided, however, that Carlisle may request, up to two times before
the Revolving Termination Date and upon an acquisition by Carlisle of
$200,000,000 or greater, an increase in the Leverage Ratio to 4.00 to 1.00 (the
“Ratio Increase”); provided further that the Ratio Increase shall only be in
effect for the three full consecutive quarters following the quarter during
which such acquisition was consummated, after which the Leverage Ratio will
revert back to 3.50 to 1.00. As used herein, the follow terms have the following
meanings:
“Leverage Ratio” at any date is the ratio of Consolidated Finance Liabilities at
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 60
ACTIVE 221393034

--------------------------------------------------------------------------------




“Consolidated Finance Liabilities” means, at any date, the sum of
(i) Consolidated Debt (including the aggregate amount of all outstandings (i.e.,
advanced as the purchase price and not repaid from collections) under all
Permitted Securitization Transactions); minus (ii), as long as no Loans are
outstanding hereunder on such date, the aggregate book value of all cash and
cash equivalent investments then held by Carlisle and its Consolidated
Subsidiaries in excess of $15,000,000, all determined on a consolidated basis as
of such date.
“Consolidated EBITDA” means, for any period, (i) Consolidated Net Income for
such period plus (ii) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of: (A) Consolidated Interest
Expense, income tax expense and depreciation and amortization expense; plus
(B) losses arising in connection with the sales of accounts receivable and other
rights to payment in Permitted Securitization Transactions; plus (C) any
non-cash goodwill or non-cash asset impairment charges; plus (D), to the extent
expensed in such period, non-cash stock based compensation expenses. In the
event of any acquisition or disposition during such period of assets having a
book value (on the books of Carlisle) exceeding $10,000,000, Consolidated EBITDA
shall be determined on a pro forma basis as if such transaction had occurred on
the first day of such period.
“Consolidated Interest Expense” means, for any period all interest on Debt of
Carlisle and its Consolidated Subsidiaries paid or payable in cash during such
period; including or in addition: (i) the interest portion of payment under
Capital Lease Obligations, (ii) all fees with respect to such Debt during such
period, and (iii) that portion of the losses arising in connection with the
sales of accounts receivable and other rights to payment in Permitted
Securitization Transactions that can be demonstrated in a manner acceptable to
the Administrative Agent to be representative of the interest expense that would
have been paid if such transaction were accounted for as a financing, in each
case determined in accordance with generally accepted accounting principles.
SECTION 5.12.    Interest Coverage Ratio. The Interest Coverage Ratio will at no
time be less than 3.00 to 1.00. The “Interest Coverage Ratio” at any date is the
ratio of Consolidated EBITDA to Consolidated Interest Expense, in both cases,
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date of determination.
SECTION 5.13.    Transactions with Affiliates. Carlisle will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate except on an arms-length basis on terms at least as favorable to
Carlisle or such Subsidiary than could have been obtained from a third party who
was not an Affiliate; provided that the foregoing provisions of this Section
shall not prohibit any such Person from declaring or paying any lawful dividend
or other payment ratably in respect of all of its capital stock of the relevant
class so long as, after giving effect thereto, no Default shall have occurred
and be continuing.
ARTICLE VI
DEFAULTS
SECTION 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    Payment. Either Co-Borrower shall fail to pay (i) any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 61
ACTIVE 221393034

--------------------------------------------------------------------------------




payable, or (ii) within three Domestic Business Days after the due date thereof,
any interest, any fees or any other amount payable hereunder;
(b)    Covenant Default. Carlisle shall fail to observe or perform any covenant
contained in Article V, other than those contained in Section 5.01 through
Section 5.06, for 5 days after any officer of either Co‑Borrower obtains actual
knowledge thereof;
(c)    Other Covenant Defaults. Carlisle shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
clause (a) or (b) above) for 30 days after notice thereof has been given to
Carlisle by the Administrative Agent at the request of any Bank;
(d)    False Representation, etc. any representation or warranty made by either
Co-Borrower in this Agreement, any other Loan Document or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);
(e)    Cross Payment Default. Carlisle or any Subsidiary shall fail to make any
payment in respect of any Material Financial Obligations when due or within any
applicable grace period;
(f)    Cross Covenant Default. any event or condition shall occur which results
in the acceleration of the maturity of any Material Debt or enables (or, with
the giving of notice or lapse of time or both, would enable) the holder of such
Debt or any Person acting on such holder’s behalf to accelerate the maturity
thereof,
(g)    Voluntary Insolvency. Carlisle or any Material Subsidiary shall commence
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;
(h)    Involuntary Insolvency. an involuntary case or other proceeding shall be
commenced against Carlisle or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against Carlisle or
any Material Subsidiary under the federal bankruptcy laws as now or hereafter in
effect;
(i)    ERISA. to the extent it would have a Material Adverse Effect, any member
of the ERISA Group shall incur any liability under Title IV of ERISA or, to a
Multiemployer Plan;
(j)    Judgments. judgments or orders for the payment of money in excess of
$75,000,000 shall be rendered against Carlisle or any Subsidiary and such
judgments or orders shall continue unsatisfied and unstayed for a period of
30 days; or
(k)    Change of Control. any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 62
ACTIVE 221393034

--------------------------------------------------------------------------------




the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of 25% or more of the outstanding shares of common stock of
Carlisle; or, during any period of 12 consecutive calendar months, individuals
who were directors of Carlisle on the first day of such period shall cease to
constitute a majority of the board of directors of Carlisle;
then, and in every such event, the Administrative Agent shall
(i)    if requested by the Required Banks, by notice to Carlisle terminate the
Revolving Commitments, any Term Loan Commitment, and the commitment of the
Swingline Bank to make Swingline Loans and they shall thereupon terminate, and
(ii)    if requested by the Required Banks, by notice to Carlisle declare the
Loans (together with accrued interest thereon) to be, and the Loans, shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Co-Borrower; provided that in the case of any of the Events of Default specified
in clause 6.01(g) or 6.01(h) above with respect to either Co-Borrower, without
any notice to either Co-Borrower or any other act by the Administrative Agent or
the Banks, the Commitments, the commitment of the Swingline Bank to make
Swingline Loans and any agreement of any Issuing Bank to issue or modify Letters
of Credit, shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Co-Borrower.
SECTION 6.02.    Notice of Default. The Administrative Agent shall give notice
to Carlisle under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
ARTICLE VII
THE AGENT
SECTION 7.01.    Appointment and Authorization.
(a)    Each Bank and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Loan
Documents and each Bank and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Bank and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents;
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Banks (or such other number or percentage of the Banks as shall be necessary,
pursuant to the terms in the Loan Documents), and, unless and until revoked in
writing, such instructions shall be binding upon each Bank and each Issuing
Bank; provided, however, that the Administrative Agent shall not be required to
take any action that (i) the Administrative Agent in good faith believes exposes
it to liability unless the Administrative Agent receives


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 63
ACTIVE 221393034

--------------------------------------------------------------------------------




an indemnification satisfactory to it from the Banks and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may affect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Banks prior to the exercise of any
such instructed action and may refrain from acting until such clarification or
direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Co-Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it;
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Banks and
the Issuing Banks (except in limited circumstances expressly provided for herein
relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Bank, Issuing Bank other than as expressly set forth
herein and in the other Loan Documents, regardless of whether a Default or an
Event of Default has occurred and is continuing (and it is understood and agreed
that the use of the term “agent” (or any similar term) herein or in any other
Loan Document with reference to the Administrative Agent is not intended to
connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Bank agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby;
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Bank for any sum or the profit element of
any sum received by the Administrative Agent for its own account;
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent;


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 64
ACTIVE 221393034

--------------------------------------------------------------------------------




(e)    None of any Co-Syndication Agent, any Co-Documentation Agent or any Joint
Lead Arranger shall have obligations or duties whatsoever in such capacity under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacity, but all such persons shall have the benefit of
the indemnities provided for hereunder;
(f)    In case of the pendency of any proceeding with respect to any Co-Borrower
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any other obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any
Co-Borrower) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks, the
Issuing Banks and the Administrative Agent (including any claim under Section
2.09, Section 2.08, Section 8.01, Section 8.04 and Section 9.03) allowed in such
judicial proceeding;
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each Bank
and each Issuing Bank to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Banks and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank or Issuing Bank
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Bank or Issuing Bank
in any such proceeding.
(g)    The provisions of this Article are solely for the benefit of any
Co-Borrower, the Administrative Agent, the Banks and the Issuing Banks, and,
except solely to the extent of any Co-Borrower’s rights to consent pursuant to
and subject to the conditions set forth in this Article, none of any Co-Borrower
or any Subsidiary, or any of their respective Affiliates, shall have any rights
as a third party beneficiary under any such provisions. Each Bank or Affiliate
of a Bank, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
SECTION 7.02.    Administrative Agent’s Reliance; Indemnification.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable to any Bank for any action taken or omitted to be taken by such
party, the Administrative Agent or any of its Related Parties under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Banks (or such other number or percentage
of the Banks as shall be necessary, or as the Administrative Agent shall believe
in good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Banks for any recitals, statements,
representations or warranties made by any Co-Borrower or any officer thereof
contained in this


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 65
ACTIVE 221393034

--------------------------------------------------------------------------------




Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Co-Borrower to perform its obligations hereunder or thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
(i) notice of any of the events or circumstances set forth or described in
Section 5.01 unless and until written notice thereof stating that it is a
“notice under Section 5.01” in respect of this Agreement and identifying the
specific clause under said Section is given to the Administrative Agent by
Carlisle, or (ii) notice of any Default or Event of Default unless and until
written notice thereof (stating that it is a “notice of Default” or a “notice of
an Event of Default”) is given to the Administrative Agent by Carlisle, a Bank
or an Issuing Bank. Further, the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items (which on their face purport to be such
items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any claim, liability, loss, cost or
expense suffered by Carlisle, any Subsidiary, any Bank or any Issuing Bank as a
result of, any determination of the Revolving Credit Exposure, any of the
component amounts thereof or any portion thereof attributable to each Bank or
Issuing Bank, or any exchange rate or Dollar Amount.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.06, (ii) may rely on the Register to
the extent set forth in Section 9.06(b), (iii) may consult with legal counsel
(including counsel to Carlisle), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Bank or
Issuing Bank and shall not be responsible to any Bank or Issuing Bank for any
statements, warranties or representations made by or on behalf of Co-Borrower in
connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Bank or an Issuing Bank, may presume that such condition is satisfactory to
such Bank or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Bank or Issuing Bank sufficiently in advance of
the making of such Loan or the issuance of such Letter of Credit and (vi) shall
be entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).
SECTION 7.03.    Posting of Communications.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 66
ACTIVE 221393034

--------------------------------------------------------------------------------




(a)    Carlisle agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Banks and the Issuing
Banks by posting the Communications on IntraLinksTM, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Banks, each of the Issuing Banks and Carlisle acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Bank that are added
to the Approved Electronic Platform, and that there may be confidentiality and
other risks associated with such distribution. Each of the Banks, each of the
Issuing Banks and Carlisle hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
CO-BORROWER, ANY BANK, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY CO-BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the
Co-Borrowers pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Bank or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Approved Electronic Platform.
(d)    Each Bank and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Bank for purposes of the Loan Documents. Each Bank and
Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Bank’s or Issuing Bank’s (as applicable) email


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 67
ACTIVE 221393034

--------------------------------------------------------------------------------




address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such email address.
(e)    Each of the Banks, each of the Issuing Banks and Carlisle agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Bank or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
SECTION 7.04.    The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Bank or Issuing Bank, as the case may be. The terms “Issuing Banks”, “Banks”,
“Required Banks” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Bank, Issuing Bank or as one of the Required Banks, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, Carlisle, any Subsidiary or any Affiliate of any
of the foregoing as if such Person was not acting as the Administrative Agent
and without any duty to account therefor to the Banks or the Issuing Banks.
SECTION 7.05.    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Banks, the Issuing Banks and Carlisle, whether or
not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank with an office in the United States. If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. In either case, such appointment shall be subject to the prior written
approval of Carlisle (which approval may not be unreasonably withheld and shall
not be required while an Event of Default has occurred and is continuing). Upon
the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 68
ACTIVE 221393034

--------------------------------------------------------------------------------




may give notice of the effectiveness of its resignation to the Banks, the
Issuing Banks and Carlisle, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; and (ii) the Required Banks shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Bank
and each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 7.06.    Acknowledgements of Banks and Issuing Banks.
(a)    Each Bank represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, or any other Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Bank, and to make, acquire or hold Loans hereunder. Each Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Joint Lead Arranger or any other Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning Carlisle and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
(b)    Each Bank, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Bank hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Banks on the
Effective Date.
SECTION 7.07.    Certain ERISA Matters.
(a)    Each Bank (x) represents and warrants, as of the date such Person became
a Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and its respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Co-Borrower, that at
least one of the following is and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of the Plan
Asset Regulations) in connection with the Loans, the Letters of Credit or the
Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 69
ACTIVE 221393034

--------------------------------------------------------------------------------




90-1 (a class exemption for certain transactions involving insurance company
pooled separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable and
the conditions are satisfied with respect to such Bank’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Bank to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement.
(b)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank, such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and
(y) covenants, from the date such Person became a Bank party hereto to the date
such Person ceases being a Bank party hereto, for the benefit of, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit any Co-Borrower, that none of the Administrative
Agent, or any Joint Lead Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Bank (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
(c)    The Administrative Agent, and each Joint Lead Arranger hereby informs the
Banks that each such Person is not undertaking to provide investment advice or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments, this Agreement and any other Loan Documents
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Bank or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
SECTION 8.01.    Alternate Rate of Interest.
(a)    Eurodollar Borrowings. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 70
ACTIVE 221393034

--------------------------------------------------------------------------------




Adjusted LIBO Rate or the LIBO Rate, as applicable (including because the LIBO
Screen Rate is not available or published on a current basis), for a Eurodollar
Loan in the applicable currency or for the applicable Interest Period; provided
that no Benchmark Transition Event shall have occurred at such time, or
(ii)    the Administrative Agent is advised by the Required Banks (or in the
case of a Money Market LIBOR Loan, the Bank that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Eurodollar
Loan in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Banks (or Bank) of making or
maintaining their Loans (or its Loan) included in such Borrowing for the
applicable currency or such Interest Period,
then the Administrative Agent shall give notice thereof to Carlisle and the
Banks by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies Carlisle and the Banks
that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, (1) with respect to any such Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and (2)
otherwise, shall be ineffective and (C) any request by a Co-Borrower for a Money
Market LIBOR Loan shall be ineffective; provided that (x) if the circumstances
giving rise to such notice do not affect all the Banks, then requests by a
Co-Borrower for Money Market LIBOR Loans may be made to Banks that are not
affected thereby and (y) if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Co-Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event or an Early Opt-in
Election will become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent has posted such proposed amendment to all Banks
and the Co-Borrowers, so long as the Administrative Agent has not received, by
such time, written notice of objection to such proposed amendment from Banks
comprising the Required Banks; provided that, with respect to any proposed
amendment containing any SOFR-Based Rate, the Banks shall be entitled to object
only to the Benchmark Replacement Adjustment contained therein. No replacement
of LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    The Administrative Agent will promptly notify the Co-Borrowers and the
Banks of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative
Agent, the Co-Borrowers or Banks pursuant to this Section 8.01, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 71
ACTIVE 221393034

--------------------------------------------------------------------------------




sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 8.01.
(e)    Upon Carlisle’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing (1) denominated in Dollars,
such Borrowing shall be made as an ABR Borrowing or (2) denominated in a
currency other than Dollars, such Borrowing request shall be ineffective and
(iii) any request by a Co-Borrower for a Money Market LIBOR Loan Borrowing shall
be ineffective.
(f)    If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Date for any Interest Period for a
Eurodollar Borrowing denominated in any Available Currency, the applicable
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurodollar Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the LIBO Rate shall be the Reference Bank
Rate for such Interest Period for such Eurodollar Borrowing; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurodollar Borrowing, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with Carlisle and consented to in
writing by the Required Banks (the “Alternative Rate”); provided, however, that
until such time as the Alternative Rate shall be determined and so consented to
by the Required Banks, Borrowings shall not be available in such Available
Currency.
SECTION 8.02.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Bank (or its Applicable Lending Office) to make, maintain or
fund its Eurodollar Loans or Available Currency Loans, as the case may be, and
such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Co-Borrowers,
whereupon until such Bank notifies the Co-Borrowers and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Eurodollar Loans or Available Currency Loans, as
the case may be, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different lending office for Available Currency Loans or Eurodollar Loans if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such notice
is given, each Eurodollar Loan of such Bank then outstanding shall be converted
to an ABR Loan either (a) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Bank may lawfully continue to
maintain and fund such Loan as a Eurodollar Loan to such day or (b) immediately
if such Bank shall determine that it may not lawfully continue to maintain and
fund such Loan as a Eurodollar Loan to such day. Interest and principal on any
such ABR Loan shall be payable on the same dates as, and on a pro rata basis
with, the interest and principal payable on the related Eurodollar Loans of the
other Banks. If such notice is given, each Available Currency Loan of such Bank
then outstanding shall be paid in full (a) on the last day of the then current
Interest Period applicable to such Available Currency Loan if such Bank may
lawfully continue to maintain and fund such Loan as an Available Currency Loan
to such day or (b) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan as an Available Currency Loan
to such day.
SECTION 8.03.    Increased Cost and Reduced Return.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 72
ACTIVE 221393034

--------------------------------------------------------------------------------




(a)    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank;
(ii)    impose on any Bank or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Bank or any Letter of Credit or participation therein; or
(iii)    subject any Bank or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Bank, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Bank, such Issuing Bank or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Co-Borrowers jointly and severally agree to pay to such Bank, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Bank, such Issuing Bank or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Reduced Return. If any Bank or Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s or the Issuing Bank’s capital or on
the capital of such Bank’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Bank, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Bank or Issuing Bank or such Bank’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Bank’s or Issuing Bank’s policies and the
policies of such Bank’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Co-Borrowers will
pay to such Bank or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Bank or Issuing Bank or such Bank’s or Issuing
Bank’s holding company for any such reduction suffered.
(c)    Bank Certificate. A certificate of a Bank or Issuing Bank setting forth
the amount or amounts necessary to compensate such Bank or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Co-Borrowers and shall be conclusive
absent manifest error. The Co-Borrowers will jointly and severally pay such Bank
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Request for Compensation. Failure or delay on the part of any Bank or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Bank’s or Issuing Bank’s right to demand such
compensation; provided that no Co-Borrower shall be required to compensate a
Bank or Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Bank or
Issuing Bank, as the case may be, notifies the Co-Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Bank’s or Issuing
Bank’s


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 73
ACTIVE 221393034

--------------------------------------------------------------------------------




intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e)    Notwithstanding the foregoing provisions of this Section, a Bank shall
not be entitled to compensation pursuant to this Section in respect of any Money
Market Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the Money
Market Quote pursuant to which such Loan was made.
SECTION 8.04.    Break-Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.12 and is revoked in accordance therewith), (d) the
failure to borrow any Money Market Loan after accepting the Money Market Quote
to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by a Co-Borrower pursuant to Section 8.07(b), then, in any
such event, the Co-Borrowers jointly and severally agree to compensate each Bank
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Bank shall be deemed to
include an amount determined by such Bank to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Bank would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Bank setting forth any amount or amounts that such Bank is
entitled to receive pursuant to this Section shall be delivered to the
Co-Borrowers and shall be conclusive absent manifest error. The Co-Borrowers
jointly and severally agree to pay such Bank the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 8.05.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by either Co-Borrower to or
for the account of any Recipient hereunder or under any other Loan Document
shall be made without deduction for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Co-Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Co-Borrowers. The Co-Borrowers shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 74
ACTIVE 221393034

--------------------------------------------------------------------------------




(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Co-Borrower to a Governmental Authority pursuant to
this Section, the Co-Borrowers shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d)    Tax Indemnity. Without duplication of any amounts paid pursuant to
Section 8.05(a) or Section 8.05(b), each Co-Borrower agrees to jointly and
severally indemnify, each Recipient within 15 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to a Co-Borrower by a Bank (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Bank, shall be conclusive absent manifest error.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that
Co-Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Co-Borrowers to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 9.06(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to setoff and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (e).
(f)    Status of Banks. (i) Any Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Co-Borrowers and the Administrative Agent, at the
time or times reasonably requested by Carlisle or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Carlisle
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
reasonably requested by Carlisle or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Carlisle or the Administrative Agent as will enable Carlisle or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 8.05(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.
(ii)    Without limiting the generality of the foregoing:


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 75
ACTIVE 221393034

--------------------------------------------------------------------------------




(A)    any Bank that is a U.S. Person shall deliver to the Co-Borrowers and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of Carlisle or the Administrative Agent), an executed copy of IRS Form
W-9 certifying that such Bank is exempt from U.S. federal backup withholding
tax;
(B)     any Foreign Bank shall, to the extent it is legally eligible to do so,
deliver to the Co-Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of Carlisle or the Administrative Agent),
whichever of the following is applicable:
(1)
in the case of a Foreign Bank claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS Form
W-8BEN (or any successor form), as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN-E or IRS Form W-8BEN (or any successor form),
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)
in the case of a Foreign Bank claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI
(or any successor form);

(3)
in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of a Co-Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an executed copy of IRS Form
W-8BEN-E or IRS Form W-8BEN (or any successor form), as applicable; or

(4)
to the extent a Foreign Bank is not the beneficial owner, an executed copy of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership for U.S. federal income tax purposes and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 76
ACTIVE 221393034

--------------------------------------------------------------------------------




Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Bank shall, to the extent it is legally eligible to do so,
deliver to the Co-Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of Carlisle or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Carlisle or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Bank shall deliver to the Co-Borrowers and the Administrative
Agent at the time or times prescribed by applicable law and at such time or
times reasonably requested by Carlisle or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Carlisle or the Administrative Agent as may be necessary
for Carlisle and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount (if any) to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Co-Borrowers and the Administrative
Agent in writing of its legal inability to do so.    
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 77
ACTIVE 221393034

--------------------------------------------------------------------------------




(h)    On or before the date it becomes a party to this Agreement, the
Administrative Agent shall provide each Co-Borrower with two duly completed
original copies of, if it is a United States Person, IRS Form W-9 certifying
that it is exempt from U.S. federal backup withholding, and, if it is not a
United States Person, (1) IRS Form W-8ECI with respect to payments to be
received by it as a beneficial owner and (2) IRS Form W-8IMY (together with
required accompanying documentation) with respect to payments to be received by
it on behalf of the Banks. The Administrative Agent shall deliver to each
Co-Borrower, at the time or times prescribed by applicable law or reasonably
requested by Carlisle, any other form prescribed by applicable law as a basis
for claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the
applicable Co-Borrower to determine the amount of Tax (if any) required by to be
withheld under applicable law. Upon the reasonable request of Carlisle, the
Administrative Agent shall update any form or certification previously delivered
pursuant to this Section 8.05(h). If any form or certification previously
delivered pursuant to this Section 8.05(h) expires or becomes obsolete or
inaccurate with respect to the Administrative Agent, the Administrative Agent
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify Carlisle in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so. Notwithstanding any other provision of this Section 8.05(h),
the Administrative Agent shall not be required to deliver any form that such
Administrative Agent is not legally eligible to deliver.
(i)    If a payment made to the Administrative Agent under any Loan Document
would be subject to U.S. federal withholding Tax imposed under FATCA if the
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), the Administrative Agent shall
deliver to the Co-Borrowers at the time or times prescribed by applicable law
and at such time or times reasonably requested by Carlisle such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such other documentation
reasonably requested by Carlisle as may be necessary for the Co-Borrowers to
comply with their obligations under FATCA, to determine whether the
Administrative Agent has complied its obligations under FATCA, and to determine
the amount (if any) to deduct and withhold from such payment. Solely for
purposes of this Section 8.05(i), “FATCA” shall include any amendments after the
date of this Agreement.
(j)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(k)    Defined Terms. For purposes of this Section 8.05, the term “Bank”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 8.06.     [Reserved].
SECTION 8.07.    Mitigation Obligations; Replacement of Banks.
(a)     If any Bank requests compensation under Section 8.03, or if a
Co-Borrower is required to pay any Indemnified Taxes or additional amounts to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 8.05, then such Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 8.03 or
Section 8.05, as


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 78
ACTIVE 221393034

--------------------------------------------------------------------------------




the case may be, in the future and (ii) would not subject such Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Bank. Each of the Co-Borrowers hereby jointly and severally agrees to pay all
reasonable costs and expenses incurred by any Bank in connection with any such
designation or assignment.
(b)    If (i) any Bank requests compensation under Section 8.03, (ii) a
Co-Borrower is required to pay any Indemnified Taxes or additional amounts to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 8.05 or (iii) any Bank becomes a Defaulting Bank, then the Co-Borrowers
may, at their sole expense and effort, upon notice to such Bank and the
Administrative Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.06),
all its interests, rights (other than its existing rights to payments pursuant
to Section 8.03 or Section 8.05) and obligations under the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment); provided that (i) the Co-Borrowers shall
have received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Banks and the Swingline
Bank), which consent shall not unreasonably be withheld, (ii) such Bank shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or a Co-Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.03 or payments required to be made pursuant to Section 8.05,
such assignment will result in a reduction in such compensation or payments. A
Bank shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Co-Borrowers to require such assignment and delegation cease to
apply.
SECTION 8.08.    Unavailability of Available Currency Loans. Notwithstanding any
other provision herein, if any Change in Law shall make it unlawful for a Bank
to make or maintain any Available Currency Loan or to give effect to its
obligations as contemplated hereby with respect to any such Loan or in the event
that there shall occur any material adverse change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the opinion of a Bank makes it impracticable
for any Available Currency Loan to be denominated in an Available Currency,
then, by written notice to Carlisle and the Administrative Agent, the applicable
Bank may: (a) declare that such Loans will not thereafter be made and
(b) require that all outstanding Available Currency Loans so affected be repaid.
SECTION 8.09.    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Bank becomes a Defaulting Bank, then
the following provisions shall apply for so long as such Revolving Bank is a
Defaulting Bank:
(a)    facility fees shall cease to accrue on the Revolving Commitment of such
Defaulting Bank pursuant to Section 2.09(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, or otherwise) or received by the Administrative Agent
from a Defaulting Bank pursuant to Section 9.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Bank to any Issuing Bank or Swingline Bank hereunder; third, to
cash collateralize LC Exposure with respect to such Defaulting Bank in
accordance with this Section; fourth, as the Co-Borrowers may request (so long
as no Default or Event


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 79
ACTIVE 221393034

--------------------------------------------------------------------------------




of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Co‑Borrowers, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Bank’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future LC Exposure with respect to such Defaulting Bank
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Banks, the Issuing Banks or Swingline Bank as a result of any judgment of a
court of competent jurisdiction obtained by any Bank, the Issuing Banks or
Swingline Bank against such Defaulting Bank as a result of such Defaulting
Bank’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Co-Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Co-Borrowers against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement or under any other Loan Document; and eighth, to such
Defaulting Bank or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Disbursements in respect of which such Defaulting Bank has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
3.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Disbursements owed to, all non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Disbursements
owed to, such Defaulting Bank until such time as all Loans and funded and
unfunded participations in the Co‑Borrowers’ obligations corresponding to such
Defaulting Bank’s LC Exposure and Swingline Loans are held by the Banks pro rata
in accordance with the Commitments without giving effect to clause (d) below.
Any payments, prepayments or other amounts paid or payable to a Defaulting Bank
that are applied (or held) to pay amounts owed by a Defaulting Bank or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto;
(c)    the Commitment and Revolving Credit Exposure of such Defaulting Bank
shall not be included in determining whether the Required Banks have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (c)
shall not apply to the vote of a Defaulting Bank in the case of an amendment,
waiver or other modification requiring the consent of such Bank or each Bank
affected thereby;
(d)    if any Swingline Exposure or LC Exposure exists at the time a Revolving
Bank becomes a Defaulting Bank then:
(i)    all or any part of such Swingline Exposure, Available Currency Exposure
and LC Exposure of such Defaulting Bank (other than, in the case of a Defaulting
Bank that is a Swingline Bank, the portion of such Swingline Exposure referred
to in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Banks in accordance with their respective Applicable Percentages
but only to the extent that such reallocation does not, as to any non-Defaulting
Bank, cause such non-Defaulting Bank’s Revolving Credit Exposure to exceed its
Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Co-Borrowers shall, jointly and several, within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Banks only the Co-Borrower’s obligations corresponding to such
Defaulting Bank’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.17(j) for so long as such LC Exposure is outstanding;


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 80
ACTIVE 221393034

--------------------------------------------------------------------------------




(iii)    if the Co-Borrowers cash collateralize any portion of such Defaulting
Bank’s LC Exposure pursuant to this clause (ii) above, the Co-Borrowers shall
not be required to pay any fees to such Defaulting Bank pursuant to Section 2.13
(b) with respect to such Defaulting Bank’s LC Exposure during the period such
Defaulting Bank’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Banks is reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Banks pursuant to
Section 2.09(a) and Section 2.09(b) shall be adjusted in accordance with such
non-Defaulting Banks’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Bank’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Revolving Bank hereunder, all facility fees that otherwise would have been
payable to such Defaulting Bank (solely with respect to the portion of such
Defaulting Bank’s Revolving Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.09 with respect to such
Defaulting Bank’s LC Exposure shall be payable to the Issuing Banks until such
LC Exposure is reallocated and/or cash collateralized; and
(e)    so long as such Revolving Bank is a Defaulting Bank, no Swingline Bank
shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Bank’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting Banks
and/or cash collateral will be provided by the Co-Borrowers in accordance with
this Section, and Swingline Exposure related to any newly made Swingline Loan or
LC Exposure related to any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Banks in a manner consistent with this Section
(and such Defaulting Bank shall not participate therein); and
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Bank Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Bank or Issuing Bank has a good faith belief that
any Bank has defaulted in fulfilling its obligations under one or more other
agreements in which such Bank commits to extend credit, no Swingline Bank shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Bank or the
Issuing Banks, as the case may be, shall have entered into arrangements with
Carlisle or such Bank, satisfactory to such Swingline Bank or Issuing Bank, as
the case may be, to defease any risk to it in respect of such Bank hereunder.
In the event that each of the Administrative Agent, Carlisle, each Swingline
Bank and each Issuing Bank agrees that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Swingline
Exposure and LC Exposure of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Commitment and on such date such Bank shall purchase at
par such of the Loans of the other Banks (other than Money Market Loans and
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Bank to hold such Loans in accordance with its Applicable
Percentage.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 81
ACTIVE 221393034

--------------------------------------------------------------------------------




(a)    if to either Co-Borrower, to it care of Carlisle at 16430 N. Scottsdale
Rd., Suite 400, Scottsdale, AZ 85254, Attention: Chief Financial Officer; and
Tel.: (480) 781-5056;
(b)    if to the Administrative Agent or the Swingline Bank or, in its capacity
as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 4350 Congress St, Floor
2, Charlotte, NC 28209, Attention: Patrick S Thornton
(patrick.s.thornton@jpmorgan.com); with a copy to J.P. Morgan Chase Bank, N.A.,
Wholesale Lending Services, 10 S Dearborn Street, Floor L2S, Mailcode IL1-0480,
Attention: Leonida Mischke (jpm.agency.cri@jpmorgan.com);
(c)    if to any other Bank or Issuing Bank (other than JPMorgan Chase Bank,
N.A.), to it at its address (or telecopy number) set forth in its Administrative
Questionnaire.
Notices and other communications to the Banks hereunder may be delivered or
furnished by using Approved Electronic Platform pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Bank. The Administrative Agent or Carlisle may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02.    No Waivers. No failure or delay by the Administrative Agent,
any Issuing Bank or any Bank in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided and provided in the Notes shall be cumulative and not
exclusive of any rights or remedies provided by law or otherwise.
SECTION 9.03.    Expenses; Indemnification.
(a)    Expenses. The Co-Borrowers shall jointly and severally pay: (i) all
out-of-pocket expenses of the Administrative Agent, including fees and
disbursements of special counsel for the Administrative Agent, in connection
with, the preparation and administration of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder; (ii) all out-of-pocket expenses of each Issuing Bank, including fees
and disbursements of special counsel for each Issuing Bank, in connection with,
the preparation and administration of any Letter of Credit (including any
issuance, modification or payment of any demand under any Letter of Credit), any
waiver or consent hereunder or any Default or alleged Default hereunder; and
(iii) if an Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent, each Issuing Bank and each Bank, including (without
duplication) the fees and disbursements of outside counsel (but limited to the
reasonable fees, disbursements and other charges of one counsel to such Persons,
taken as a whole, and, in the event of an actual or perceived conflict of
interest, (x) one additional counsel and (y) one additional local counsel in
each relevant jurisdiction, in each case, to each group of similarly affected
Persons), in connection with such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom.
(b)    Indemnification. The Co-Borrowers agree to jointly and severally
indemnify the Administrative Agent, each Person named as “Joint Lead Arranger”
or “Joint Bookrunner” on the cover page to this Agreement, each Issuing Bank and
each Bank, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 82
ACTIVE 221393034

--------------------------------------------------------------------------------




from and against any and all liabilities, losses, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of proceeds of
Loans hereunder; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, costs or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have (x) resulted from the material breach by such
Indemnitee of its obligations under the Loan Documents or the gross negligence
or willful misconduct of such Indemnitee or (y) arisen out of disputes solely
between and among Indemnitees (other than (1) as a result of any act or omission
by a Co-Borrower or any of their respective Affiliates and (2) any dispute
involving an Indemnitee acting in its capacity or fulfilling its role as
Administrative Agent or Joint Lead Arranger). This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.
(c)    Currency Indemnification. The Co-Borrowers agree to jointly and severally
indemnify each Bank for any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Bank as a result of the
failure of any Co-Borrower to pay any Available Currency Loan or any interest
thereon in the Available Currency in which such Loan was originally made.
(d)    Banks. Each Bank severally agrees to pay any amount required to be paid
by the Co-Borrowers under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, each Issuing Bank and the Swingline Bank, and each Related
Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to the
extent not reimbursed by a Co-Borrower and without limiting the obligation of
the Co-Borrowers to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
(e)    Timing. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 9.04.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 83
ACTIVE 221393034

--------------------------------------------------------------------------------




such Bank, such Issuing Bank or any such Affiliate, to or for the credit or the
account of the Co-Borrowers against any and all of the obligations of such
Co-Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Bank or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Bank, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Co-Borrowers may be contingent or unmatured or are owed
to a branch office or Affiliate of such Bank or such Issuing Bank different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Bank shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 8.09 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent, the Issuing Banks, and the Banks,
and (y) the Defaulting Bank shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Bank as to which it exercised such right of setoff. The rights of
each Bank, each Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Bank, such Issuing Bank or their respective Affiliates may have. Each
Bank and Issuing Bank agrees to notify Carlisle and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 9.05.    Amendments and Waivers. Neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except (w) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Co-Borrowers and the Required Banks,
(x) pursuant to a Term Loan Supplement executed in accordance with the terms and
conditions of Section 2.01(d) which only needs to be signed by the Co-Borrowers,
the Administrative Agent and the Banks providing the Term Commitments
thereunder, (y) pursuant to an Increased Commitment Supplement executed in
accordance with the terms and conditions of Section 2.18 which only needs to be
signed by the Co-Borrowers, the Administrative Agent and the Revolving Banks
increasing or providing new Revolving Commitments, and (z) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Co-Borrowers, with the consent of the
Required Banks; provided that no such agreement shall (i) increase the
Commitment of any Bank without the written consent of such Bank, (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Bank affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Bank affected thereby, (iv) change Section 2.13 or
Section 9.04 in a manner that would alter the manner in which payments are
shared, without the written consent of each Bank, (v) change any of the
provisions of this Section or the definition of “Required Banks” or any other
provision of any Loan Document specifying the number or percentage of Banks
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Bank directly affected thereby, (vi) release either Co-Borrower from its
obligations under the Loan Documents, without the written consent of each Bank
(not including any Defaulting Bank), or (vii) change any provisions of any of
the Loan Documents in a manner that by its terms adversely affects the rights in
respect of payments due to Banks holding a class of Loans differently than those
holding Loans of any other class, without the written consent of Banks holding a
majority in interest of the outstanding Loans and unused commitments of each
affected class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of any Available Currency Revolving
Bank, the Administrative Agent, any Issuing Bank or the Swingline Bank without
the prior written consent of such Available Currency Revolving Bank, the


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 84
ACTIVE 221393034

--------------------------------------------------------------------------------




Administrative Agent, the Issuing Bank or the Swingline Bank, as the case may
be, and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving Banks,
the Term Banks, or the Available Currency Revolving Banks but not any other
group of Banks, may be effected by an agreement or agreements in writing entered
into by the Co-Borrowers and requisite percentage in interest of the affected
class of Banks.
SECTION 9.06.    Successors and Assigns.
(a)    Benefit and Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) Carlisle may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Bank (and any attempted assignment or transfer by
Carlisle without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Bank may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    Carlisle (provided that Carlisle shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of Carlisle shall be required for
an assignment to a Bank, an Affiliate of a Bank, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Bank (other than a Defaulting Bank) with a Commitment immediately prior to
giving effect to such assignment;
(C)    the Issuing Banks, in the case of assignments of Revolving Loans or
Revolving Commitments; and
(D)    the Swingline Bank, in the case of assignments of Revolving Loans or
Revolving Commitments.
(ii)     Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Commitment or Loans of any Class, the amount of the Commitment
or Loans of the assigning Bank subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of Carlisle and the


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 85
ACTIVE 221393034

--------------------------------------------------------------------------------




Administrative Agent otherwise consent, provided that no such consent of
Carlisle shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Bank’s rights and obligations in respect
of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Bank or the assignee Bank or shared between such Banks; and
(D)    the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material nonpublic information about Carlisle and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.06(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank or
its Bank Parent, or (c)  a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof.
(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Section 8.03(a), Section 8.04, Section 8.05 and Section 9.03). Any assignment or
transfer by a Bank of rights or obligations under this Agreement that does not
comply with this Section 9.06 shall be treated for purposes of this Agreement as
a sale by such Bank of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of Carlisle, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Bank pursuant to the terms


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 86
ACTIVE 221393034

--------------------------------------------------------------------------------




hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Carlisle, the Administrative Agent, the
Issuing Banks and the Banks shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Bank hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. This Section
9.06(b)(iv) shall be construed so that each Loan, LC Disbursement and other
obligation hereunder is at all times maintained in “registered form” within the
meaning of Section 5f.103-1(c) of the United States Treasury Regulations and
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code. The Register shall be available for inspection by Carlisle, any
Issuing Bank and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Bank and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire and any tax documentation required by
Section 8.05(f) (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Bank or the assignee shall have failed to make any payment
required to be made by it pursuant to Section 2.05, Section 2.17(d) or Section
2.17(e), Section 2.04(b), Section 2.13or Section 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    Participations. Any Bank may, without the consent of Carlisle, the
Administrative Agent, the Issuing Banks or the Swingline Bank, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Bank’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Bank’s obligations under this
Agreement shall remain unchanged; (B) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations; and
(C) Carlisle, the Administrative Agent, the Issuing Banks and the other Banks
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 9.02. that affects such Participant.
Carlisle agrees that each Participant shall be entitled to the benefits of
Section 8.03, Section 8.04 and Section 8.05 (subject to the requirements and
limitations therein, applied as if such Participant were a Bank) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to paragraph (b) of this Section; provided that such Participant (A) agrees to
be subject to the provisions of Section 2.13 and Section 8.05(f) as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 8.03 or Section 8.05, with respect
to any participation, than the Bank from which it acquired such participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired such participation. Each Bank that sells a participation
agrees, at Carlisle’s request and expense, to use reasonable efforts to
cooperate with the applicable Co-Borrower to effectuate the provisions of
Section 8.07(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.04 as
though it were a Bank, provided such


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 87
ACTIVE 221393034

--------------------------------------------------------------------------------




Participant agrees to be subject to Section 8.09(b) as though it were a Bank.
Each Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Carlisle, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Commitments, Loans, Letters of Credit, LC
Disbursements or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit, LC Disbursements or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit, LC
Disbursements or other obligation is in “registered form” within the meaning of
Section 5f.103-1(c) of the United States Treasury Regulations and within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue
Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Pledge. Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
SECTION 9.07.    Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 9.08.    Governing Law; Submission to Jurisdiction. This Agreement and
each other Loan Document shall be governed by and construed in accordance with
the laws of the State of New York. This governing law election has been made by
the parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law. Each Co-Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Bank,
any Issuing Bank, any of their respective affiliates or any of their respective
directors, officers, agents and employees in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Bank or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against either
Co-Borrower or its properties in the courts of any jurisdiction. Each
Co-Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 88
ACTIVE 221393034

--------------------------------------------------------------------------------




to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum.
SECTION 9.09.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, emailed
pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, each of the Co-Borrowers hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Banks and the Co-Borrowers, electronic images of this
Agreement or any other Loan Documents (in each case, including with respect to
any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.
SECTION 9.10.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Limitation of Liability. To the extent permitted by applicable
law (a) no Co-Borrower shall assert, and each Co-Borrower hereby waives, any
claim against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 89
ACTIVE 221393034

--------------------------------------------------------------------------------




telecommunications, electronic or other information transmission systems
(including the Internet); except to the extent that a court of competent
jurisdiction determines in a final nonappealable judgment that such Indemnitee
acted with gross negligence or willful misconduct, and (b) no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this Section 9.12 shall relieve any
Co-Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
SECTION 9.13.    Construction. Each Co-Borrower, the Administrative Agent and
each Bank acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.
SECTION 9.14.    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
SECTION 9.15.    WAIVER OF JURY TRIAL. EACH OF THE CO-BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BANKS HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 9.16.    Confidentiality. Each of the Administrative Agent, each Issuing
Bank and each Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed: (a) to its and its
affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement and
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to either Co-Borrower and its obligations,
(g) with the consent of Carlisle or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Bank on a nonconfidential basis from a source other than a Co-Borrower.
For the purposes of this Section, “Information” means all information received
from a Co-Borrower relating to either Co-Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Bank on a nonconfidential basis prior to disclosure by the
applicable Co-Borrower; provided that, in the case of information received from
a Co-Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 90
ACTIVE 221393034

--------------------------------------------------------------------------------




in any commitment or fee letter executed in connection herewith to the contrary
or the forgoing provisions, the parties hereto may disclose to any Person,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to a Co-Borrower relating to
such tax treatment and tax structure, except that, with respect to any document
or similar item that in either case contains information concerning the tax
treatment or tax structure of the transactions contemplated hereby as well as
other information, this proviso shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the such transactions.
EACH BANK ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING CARLISLE AND
ITS SUBSIDIARIES AND AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY A
CO-BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT CARLISLE AND ITS SUBSIDIARIES AND
AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH BANK REPRESENTS TO
THE CO-BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.17.    USA PATRIOT Act. Each Bank that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Co-Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Co-Borrowers, which information includes the
name and address of the Co-Borrowers and other information that will allow such
Bank to identify the Co-Borrowers in accordance with the Patriot Act.
SECTION 9.18.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Co-Borrowers hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Co-Borrowers in
respect of any sum due to any Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in such other currency such Bank or the Administrative Agent (as the case
may be) may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Bank or the
Administrative


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 91
ACTIVE 221393034

--------------------------------------------------------------------------------




Agent, as the case may be, in the specified currency, the Co-Borrowers agree, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank or the Administrative
Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Bank or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Banks as a result of allocations of such excess as a
disproportionate payment to such Bank under Section 2.13, such Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Co-Borrowers.
SECTION 9.19.    No Fiduciary Duty, etc. Each of the Co-Borrowers acknowledges
and agrees, and acknowledges its respective Subsidiaries’ understanding, that no
Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Co-Borrowers with respect to the Loan Documents and the transactions
contemplated therein and not as a financial advisor or a fiduciary to, or an
agent of, a Co-Borrower or any other person. Each of the Co-Borrowers agrees
that it will not assert any claim against any Credit Party based on an alleged
breach of fiduciary duty by such Credit Party in connection with this Agreement
and the transactions contemplated hereby. Additionally, each of the Co-Borrowers
acknowledges and agrees that no Credit Party is advising a Co-Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. Each of the Co-Borrowers shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to such a Co-Borrower
with respect thereto.
Each of the Co-Borrowers further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Co-Borrowers and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
In addition, each of the Co-Borrowers acknowledges and agrees, and acknowledges
its respective Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Co-Borrowers or their Subsidiaries may have conflicting interests regarding
the transactions described herein and otherwise. No Credit Party will use
confidential information obtained from Carlisle by virtue of the transactions
contemplated by the Loan Documents or its other relationships with Carlisle in
connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Carlisle also acknowledges that no Credit Party has any obligation to
use in connection with the transactions contemplated by the Loan Documents, or
to furnish to Carlisle, confidential information obtained from other companies.
SECTION 9.20.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 92
ACTIVE 221393034

--------------------------------------------------------------------------------




(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and the
effects of any Bail-In Action on any such liability, including, if applicable: a
reduction in full or in part or cancellation of any such liability;
(i)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(ii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.21.    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Prior Credit Agreement,
effective from and after the Effective Date. The execution and delivery of this
Agreement shall not constitute a novation of any Debt or other obligations owing
to the lenders or the Administrative Agent under the Prior Credit Agreement
based on facts or events occurring or existing prior to the execution and
delivery of this Agreement. On the Effective Date, the credit facilities
described in the Prior Credit Agreement shall be amended, supplemented, modified
and restated in their entirety by the facilities described herein, and all loans
and other obligations of the Co-Borrowers outstanding as of such date under the
Prior Credit Agreement shall be deemed to be loans and obligations outstanding
under the corresponding facilities described herein, without any further action
by any Person, except that the Administrative Agent shall make such transfers of
funds as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Effective Date, reflect the respective
Commitments of the Banks hereunder.


[Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CARLISLE COMPANIES INCORPORATED CARLISLE, LLC
By:
    


Name:
Title:




JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank, Swingline
Bank and a Bank
By:
    
Patrick S. Thornton, Managing Director



WELLS FARGO BANK, N.A., as an Issuing Bank and as a Bank
By:
        
Name:        
Title:        



BANK OF AMERICA, N.A., as an Issuing Bank and as a Bank
By:
        
Name:        
Title:        



TRUIST BANK, as an Issuing Bank and as a Bank
By:
        
Name:        
Title:        



MIZUHO BANK, LTD., as a Bank
By:
        
Name:        
Title:        



T.D. BANK, N.A., as a Bank
By:
        
Name:        
Title:        



HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank
By:
        
Name:        
Title:        



PNC BANK NATIONAL ASSOCIATION, as a Bank
By:
        
Name:        
Title:        






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, Page 93
ACTIVE 221393034